 

Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 30, 2020 and
is entered into by and among BICYCLE THERAPEUTICS PLC, a public limited company
organized under the laws of England and Wales (“Parent”), BICYCLETX LIMITED, a
private company limited by shares organized under the laws of England and Wales
(“BicycleTx”), BICYCLERD LIMITED, a private company limited by shares organized
under the laws of England and Wales (“BicycleRD”), BICYCLE THERAPEUTICS INC., a
Delaware corporation (“Bicycle US”) and each of Parent’s Subsidiaries that
delivers a Joinder Agreement pursuant to Section 7.13 of the Agreement
(hereinafter collectively referred to as “Borrowers” and each, “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (collectively, referred to as the “Lenders”) and
HERCULES CAPITAL, INC., a Maryland corporation, in its capacity as
administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

 

RECITALS

 

A.                 Borrowers have requested the Lenders make available to
Borrowers a loan in an aggregate principal amount of up to Forty Million and
No/100 Dollars ($40,000,000) (the “Term Loan”); and

 

B.                  The Lenders are willing to make the Term Loan on the terms
and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, each Loan Party, Agent and the Lenders agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1       Unless otherwise defined herein, the following capitalized terms shall
have the following meanings:

 

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, any Loan Party and a third party bank or other institution (including a
Securities Intermediary) in which any Loan Party maintains a Deposit Account or
an account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts, including as provided in
the English Security Documents.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H to the Disclosure Letter, which account numbers shall be
redacted for security purposes if and when filed publicly by Borrower.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the Equity Interests of any Person, whether or
not involving a merger, consolidation or similar transaction with such other
Person, or otherwise causing any Person to become a Subsidiary of Borrower, or
(c) the acquisition of, or the right to use, develop or sell (in each case,
including through licensing), any product that would constitute a Borrower
Product upon acquisition.

 



 

 

 

“ADSs” means the American Depository Shares of Parent, each representing one
Ordinary Share.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by any Borrower to
Agent in substantially the form of Exhibit A to the Disclosure Letter, which
account numbers shall be redacted for security purposes if and when filed
publicly by Borrower.

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, or (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities. As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means November 1, 2022; provided however, if the Interest
Only Extension Conditions are satisfied, then May 1, 2023

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

 

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Board of Directors” means the board of directors or comparable governing body
of such Person, or any subcommittee thereof, as applicable.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by any Loan
Party or which any Loan Party intends to sell, license, or distribute in the
future including any products or service offerings under development,
collectively, together with all products, software, service offerings, technical
data or technology that have been sold, licensed or distributed by any Loan
Party since its incorporation or formation.

 



2

 

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California and London are closed for
business.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means (i) any person or group of persons acting in concert
gains direct or indirect control of the Parent or (ii) Parent ceases to own one
hundred percent (100%) of the Equity Interests of each of BicycleTx, BicycleRD
and Bicycle US. For the purposes of this definition:

 

(a)“control” of the Parent means:

 

(i)the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

 

(A)cast, or control the casting of, more than one-half of the maximum number of
votes that might be cast at a general meeting of the Parent;

 

(B)appoint or remove all, or the majority, of the directors or other equivalent
officers of the Parent; or

 

(C)give directions with respect to the operating and financial policies of the
Parent with which the directors or other equivalent officers of the Parent are
obliged to comply; or

 

(ii)the holding beneficially of more than 50% of the issued share capital of the
Parent (excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital).

 

(b)“acting in concert” means, a group of persons who, pursuant to an agreement
or understanding (whether formal or informal), actively co-operate, through the
acquisition of shares in the Parent by any of them, either directly or
indirectly, to obtain or consolidate control of the Parent.

 

“Change in Law” means the occurrence after the Closing Date or, with respect to
any Lender, such later date on which such Lender becomes a party to this
Agreement of (a) the adoption of any law, rule or regulation or treaty, (b) any
change in any law, rule or regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date, provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date of this Agreement.

 



3

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Compliance Certificate” means a compliance certificate in substantially the
form attached hereto as Exhibit E.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any Hedging Agreement; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the amount that would be required to
be shown as a liability on a balance sheet prepared in accordance with GAAP;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement. For
the avoidance of doubt, no Permitted Equity Derivatives will be considered a
Contingent Obligation of Borrower.

 

“Contribution Notice” means a contribution notice issued by the UK Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, the
United Kingdom or of any other country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Disclosure Letter” means that certain letter, dated the date hereof, delivered
by Parent to Agent.

 

“Due Diligence Fee” means $30,000, which fee has been paid to the Lenders prior
to the Closing Date, and shall be deemed fully earned on such date regardless of
the early termination of this Agreement.

 

“Dollars” means the lawful currency of the United States of America.

 

“English Security Documents” means the following documents, each in form and
substance reasonably satisfactory to Agent: (a) that certain English-law
Debenture, dated as of the Closing Date, between the UK Loan Parties and the
Agent, (b) that certain English-law Share Charge, dated as of Closing Date,
between Parent and the Agent, and (c) such other documents incidental to the
foregoing documents as Agent may reasonably determine necessary.

 

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

 



4

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Excluded Accounts” means (i) any Deposit Account that is used solely as a
payroll account for the employees of any Loan Party or any of its Subsidiaries
or the funds in which consist solely of funds held in trust for any director,
officer or employee of such Loan Party or Subsidiary or any employee benefit
plan maintained by such Loan Party or Subsidiary or funds representing deferred
compensation for the directors and employees of such Loan Party or Subsidiary,
collectively not to exceed 150% of the amount to be paid in the ordinary course
of business in the then-next payroll cycle, (ii) escrow accounts, Deposit
Accounts and trust accounts, in each case holding assets that are pledged or
otherwise encumbered as set forth on Schedule 1C to the Disclosure Letter or
pursuant to clauses (vi), (xiv), (xvii) or (xviii) of the definition of
Permitted Liens (but only to the extent required to be excluded pursuant to the
underlying documents entered into in connection with such Permitted Liens in the
ordinary course of business); (iii) accounts containing no (zero) balance; (iv)
any Deposit Account with a balance less than One Hundred Thousand Dollars
($100,000); provided, that the aggregate balance of all such Deposit Accounts
excluded pursuant to this clause (iv) shall at no time exceed Five Hundred
Thousand Dollars ($500,000); and (v) prior to the lapse of any grace period set
forth therein, accounts described in the Schedule 4.4 to the Disclosure Letter.

 

“Facility Charge” means Two Hundred Thousand and No/100 Dollars ($200,000).

 

“FDA means the U.S. Food and Drug Administration or any successor thereto or any
other comparable Governmental Authority.

 

“Financial Support Direction” means a financial support direction issued by the
UK Pensions Regulator under section 43 of the Pensions Act 2004.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guaranty” means a Guaranty in a form reasonably acceptable to Agent.

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement incurred by any
Loan Party or any of its Subsidiaries not for speculative purposes and entered
into in the ordinary course of business.

 

“IND” means an Investigational New Drug Application submitted to the FDA
pursuant to 21 C.F.R. § 312 (or its successor regulation) requesting
authorization to initiate clinical trials in human subjects.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) equity securities of
any Person subject to repurchase or redemption other than at the sole option of
such Person, (e) “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature arising out of purchase and sale contracts,
and (f) all Contingent Obligations. For the avoidance of doubt, no Permitted
Equity Derivatives shall be considered Indebtedness of Borrower.

 



5

 

 

“Insolvency Event” means, in relation to an entity that: (a) such entity shall
make an assignment for the benefit of creditors; (b) such entity shall be unable
to pay its debts as they become due, or be unable to pay or perform under the
Loan Documents, or shall become insolvent or is deemed to, or is declared to, be
unable to pay its debts under any applicable law; (c) such entity shall file a
voluntary petition in bankruptcy; (d) such entity shall file any petition,
answer, or document seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation pertinent to such circumstances;
(e) such entity shall seek or consent to or acquiesce in the appointment of any
trustee, receiver, administrator or liquidator of such entity or of all or any
substantial part (i.e., 33-1/3% or more) of the assets or property of such
entity; (f) such entity shall cease operations of its business as its business
has normally been conducted, or terminate substantially all of its employees;
(g) such entity or its directors or majority shareholders shall take any action
initiating any of the foregoing actions described in clauses (a) through (e);
(h) (i) thirty (30) days shall have expired after the commencement of an
involuntary action against such entity seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of such entity being stayed, (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed, (iii) such entity shall file any answer admitting or not
contesting the material allegations of a petition filed against such entity in
any such proceedings, (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings, or
(v) thirty (30) days shall have expired after the appointment, without the
consent or acquiescence of such entity of any trustee, receiver, administrator
or liquidator of such entity or of all or any substantial part of the properties
of such entity without such appointment being vacated; (i) such entity is
dissolved (other than pursuant to a consolidation or merger); (j) such entity
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official; (k) such entity has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or a petition
is presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition is instituted or presented by a person or entity not described in
paragraph (j) above and (i) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation, or (ii) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof; (l) such entity
suspends or threatens to suspend making payments on any of its debts; (m) by
reason of actual or anticipated financial difficulties, commences arrangements
with one or more of its creditors (excluding Agent or Lender in its capacity as
such) to reschedule any of its indebtedness; (n) the value of the assets of such
entity is less than its liabilities (taking into account contingent and
prospective liabilities); (o) a moratorium is declared in respect of all
indebtedness of such entity; (p) any corporate action, legal proceedings or
other procedure or step is taken in relation to (i) the suspension of payments,
a moratorium of all indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise) of such entity, (ii) a composition, compromise, assignment or
arrangement with the creditors of such entity generally, or (iii) the
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of such entity or any of
its assets or (iv) enforcement over any material portion of the Collateral, or
any analogous procedure or step is taken in any jurisdiction; provided this
clause (p) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
commencement; (q) such entity causes or is subject to any event with respect to
it which, under the applicable laws of any jurisdiction, has an analogous effect
to any of the events specified in paragraphs (a) to (p) above; or (r) such
entity takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts.

 



6

 

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, any Insolvency Event or any other bankruptcy or
insolvency law, including any UK Insolvency Event, assignments for the benefit
of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intellectual Property” means all of each Loan Party’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; each Loan Party’s
applications therefor and reissues, extensions, or renewals thereof; and each
Loan Party’s goodwill associated with any of the foregoing, together with each
Loan Party’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

 

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events: (a) no default or Event of Default shall have occurred; and
(b) Borrower has achieved the Performance Milestone on or prior to October 31,
2022.

 

“Investment” means any beneficial ownership (including shares, stock,
partnership or limited liability company interests) of or in any Person, or any
loan (including Contingent Obligations), advance or capital contribution to any
Person or any Acquisition.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreements” means for each Subsidiary, a completed and executed (i)
Joinder Agreement in substantially the form attached hereto as Exhibit F with
respect to Subsidiaries formed or organized under the laws of the United States
of America, any state, commonwealth or territory thereof, or the District of
Columbia, or (ii) joinder documentation in form and substance reasonably
satisfactory to Agent joining such Subsidiary as a party under the English
Security Documents, or similar security documents under the relevant
jurisdictions, as applicable, with respect to Subsidiaries organized outside of
the United States or any of the foregoing jurisdictions.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind, and
any other security interest or any other agreements or arrangement having a
similar effect, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 



7

 

 

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization (if in effect), the Account Control Agreements, the Joinder
Agreements, all UCC Financing Statements, the Guaranty, the Pledge Agreement,
the Disclosure Letter, each Process Letter, the English Security Documents and
any other documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Loan Party” means each Borrower and any guarantor under this Agreement or the
other Loan Documents.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of the Loan
Parties and their Subsidiaries taken as a whole; or (ii) the ability of the Loan
Parties, taken as a whole, to perform or pay the Secured Obligations in
accordance with the terms of the Loan Documents, or the ability of Agent or the
Lenders to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.

 

“Maximum Term Loan Amount” means Forty Million and No/100 Dollars ($40,000,000).

 

“Non-Core Intellectual Property” means any Intellectual Property that is not
material to Borrower’s business in Borrower’s reasonable discretion.

 

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between BicycleTX and Agent dated as of July 13, 2020.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Ordinary Shares” means the ordinary shares, £0.01 par value per share, of
Parent.

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement any Loan Party now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America, the United Kingdom or
any other country.

 

“Performance Milestone” means Borrower shall have provided evidence satisfactory
to Agent that Borrower has achieved at least two of the following: Performance
Milestone I, Performance Milestone II, Performance Milestone III and Performance
Milestone IV.

 

“Performance Milestone I” means Borrower shall have provided evidence
satisfactory to Agent that Borrower has either (a) dosed a first patient in an
IND controlled Phase 1 clinical evaluation of BT7480 (Nectin-4/CD137) or (b)
dosed a first patient in an IND controlled Phase 1 clinical evaluation of
BT7455.

 



8

 

 

“Performance Milestone II” Borrower shall have provided evidence satisfactory to
Agent that Borrower has publicly announced Positive Data from the Phase 2
portion of the clinical trial studying BT1718, and such announcement shall not
have been rescinded, revoked, or amended.

 

“Performance Milestone III” Borrower shall have provided evidence satisfactory
to Agent that Borrower has either (a) publicly announced Positive Data from
Phase 1 clinical trial of BT5528 in patients with advanced solid tumors or (b)
publicly announced Positive Data from Phase 1 clinical trial of BT8009 in
patients with advanced solid tumors and, in each case, such announcement shall
not have been rescinded, revoked, or amended.

 

“Performance Milestone IV” Borrower shall have consummated a corporate business
development transaction deemed by Agent to be validating in its reasonable
discretion.

 

“Permitted Acquisition” shall mean any Acquisition (including by way of merger)
either (i) upon Agent’s prior written consent, or (ii) which is conducted in
accordance with the following requirements:

 

(a)        such Acquisition is of a business or Person engaged in a line of
business similar, related, or complementary to lines of business of the Loan
Parties or their Subsidiaries;

 

(b)        if such Acquisition is structured as a stock acquisition, then the
Person so acquired shall either (i) become a wholly-owned Subsidiary of a Loan
Party and such Loan Party shall comply with Section 7.13 hereof or (ii) such
Person shall be merged with and into a Loan Party (with such Loan Party being
the surviving entity);

 

(c)        if such Acquisition is structured as the acquisition of assets, such
assets shall be acquired by a Loan Party;

 

(d)        Parent shall have delivered to Lender not less than ten (10) nor more
than forty five (45) days prior to the date of such Acquisition, notice of such
Acquisition together with pro forma projected financial information, copies of
then-current drafts of all material documents relating to such acquisition, and
historical financial statements for such acquired entity (to the extent
available), division or line of business, in each case in form and substance
satisfactory to Lender;

 

(e)        both immediately before and immediately after such Acquisition no
default or Event of Default shall have occurred and be continuing;

 

(f)        acquisition in the ordinary course of business; and

 

(g)       the sum of the purchase price consideration paid in cash in respect of
such proposed Acquisition, when taken together with all cash consideration paid
in respect of earnouts, milestones and other similar deferred purchase price
consideration as and when paid, in each case by the Loan Parties with respect
thereto, and including the amount of Permitted Indebtedness assumed or to which
such assets, businesses or business or ownership interest or shares, or any
Person so acquired, remain subject (excluding Indebtedness comprised of
performance-based milestones, earnouts, or royalties that qualify as Permitted
Indebtedness pursuant to subsection (v) of the definition thereof), shall not be
greater than Forty Million Dollars ($40,000,000) for all such Acquisitions
during the term of this Agreement with respect to cash consideration; provided
that no consideration shall be payable other than in cash or Equity Interests of
any Loan Party.

 



9

 

 

“Permitted Convertible Debt” means Indebtedness of the Parent that is
convertible into a fixed number (subject to customary anti- dilution
adjustments, “make-whole” increases and other customary changes thereto) of ADSs
(or other securities or property following a merger event or other change of the
ADSs or Ordinary Shares), cash or any combination thereof (with the amount of
such cash or such combination determined by reference to the market price of
such ADSs or such other securities); provided that such Indebtedness shall (a)
not have (i) any scheduled payment or mandatory prepayment of principal or (ii)
a scheduled maturity date or any mandatory prepayments or redemptions of
principal (other than customary change of control, fundamental change or asset
sale repurchase obligations and cash payments in lieu of fractional shares upon
the conversion or exchange thereof) at the option of the holder thereof, in each
case no earlier than one hundred eighty (180) days after the Term Loan Maturity
Date, (b) be unsecured, (c) not be guaranteed by any Subsidiary of Parent that
is not a Loan Party, (d) contain usual and customary subordination terms for
underwritten offerings of senior subordinated convertible notes, (e) shall
specifically designate this Agreement and all Secured Obligations as “designated
senior indebtedness” or similar term so that the subordination terms referred to
in clause (d) of this definition specifically refer to such notes as being
subordinated to the Secured Obligations pursuant to such subordination terms,
and (f) be on terms and conditions customary for Indebtedness of such type, as
determined in good faith by the Parent; provided further, that any cross-default
or cross-acceleration event of default (each howsoever defined) provision
contained therein that relates to indebtedness or other payment obligations of
Parent (or any of its Subsidiaries) (such indebtedness or other payment
obligations, a “Cross-Default Reference Obligation”) contains a cure period of
at least thirty (30) calendar days (after written notice to the issuer of such
Indebtedness by the trustee or to such issuer and such trustee by holders of at
least 25% in aggregate principal amount of such Indebtedness then outstanding)
before a default, event of default, acceleration or other event or condition
under such Cross-Default Reference Obligation results in an event of default
under such cross-default or cross-acceleration provision.

 

“Permitted Equity Derivatives” means any forward purchase, accelerated share
repurchase, call option, or warrant transactions in respect of the Parent’s
Equity Interests; provided, that (x) the terms, conditions and covenants of each
such transaction shall be customary for transactions of such type, as determined
by Parent in good faith, (y) such transaction may, at the option of Parent, be
settled in Equity Interests of Parent and would be classified as an equity
instrument in accordance with GAAP and (z) such transaction is entered into
contemporaneously and otherwise in connection with the issuance of Permitted
Convertible Debt and the aggregate net purchase price of (i) any such derivative
transactions and (ii) any concurrent purchase of Parent’s Equity Interests shall
not exceed 15% of the gross proceeds to Parent from such issuance of Permitted
Convertible Debt.

 

“Permitted Indebtedness” means:

 

(i)           Indebtedness of any Loan Party in favor of the Lenders or Agent
arising under this Agreement or any other Loan Document;

 

(ii)         Indebtedness existing on the Closing Date which is disclosed in
Schedule 1A;

 

(iii)        Indebtedness of up to Five Million Dollars ($5,000,000) outstanding
at any time secured by a Lien described in clause (vii) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the cost of the
assets financed with such Indebtedness;

 

(iv)        Indebtedness to trade creditors incurred in the ordinary course of
business;

 



10

 

 

 

(v)       Indebtedness that also constitutes a Permitted Investment and
Indebtedness consisting of obligations under deferred or contingent
consideration arrangements (including, without duplication, earn-outs, milestone
payments, royalties and other contingent or deferred obligations as long as such
obligations are not evidenced by any “seller notes” or similar Indebtedness in
connection with Permitted Acquisitions);

 

(vi)      Subordinated Indebtedness;

 

(vii)      reimbursement obligations in connection with letters of credit and
cash management services and issued on behalf of a Borrower or a Subsidiary
thereof in an amount not to exceed Five Million Dollars ($5,000,000) at any time
outstanding,

 

(viii)    other unsecured Indebtedness in an amount not to exceed Three Million
Dollars ($3,000,000) at any time outstanding,

 

(ix)       intercompany Indebtedness as long as each of the obligor and the
obligee under such Indebtedness is a Loan Party or a Subsidiary that has
executed a Joinder Agreement;

 

(x)        any Permitted Convertible Debt not to exceed a principal amount of
$350,000,000 at any one time outstanding;

 

(xi)      obligations under any Hedging Agreement in an aggregate amount not to
exceed One Million Dollars ($1,000,000) at any time outstanding;

 

(xii)      licenses permitted pursuant to clause (ii) of the definition of
Permitted Transfers or otherwise permitted hereunder, to the extent involving
the incurrence of Indebtedness;

 

(xiii)    Indebtedness incurred in the ordinary course of business with
corporate credit cards, merchant cards, purchase cards and debit cards in an
aggregate amount, without duplication of any such Indebtedness incurred under
clause (vii) of this definition, not to exceed Five Hundred Thousand Dollars
($500,000) at any time outstanding; and

 

(xiv)    extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(i)       Investments existing on the Closing Date which are disclosed in
Schedule 1B to the Disclosure Letter;

 

(ii)      (a) marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency or any State thereof maturing
within one year from the date of acquisition thereof, (b) commercial paper
maturing no more than one year from the date of creation thereof and currently
having a rating of at least A-2 or P-2 from either Standard & Poor’s Corporation
or Moody’s Investors Service, (c) certificates of deposit issued by any bank
with assets of at least $500,000,000 maturing no more than one year from the
date of investment therein, (d) money market accounts, and (e) other Investments
described in Parent’s investment policy as approved by Agent in writing (it
being understood that the investment policy provided to Agent prior to the
Closing Date shall be deemed approved in writing) and Parent’s Board of
Directors from time to time;

 



11

 

 

(iii)      repurchases of (A) shares or stock from former employees, directors,
or consultants of Borrower under the terms of applicable repurchase agreements
at the original issuance price of such securities in an aggregate amount not to
exceed $250,000 in any fiscal year or (B) equity derivatives and stock
repurchases (including without limitation by means of accelerated stock
repurchase and forward purchases) as permitted by Section 7.7, in each case
provided that no Event of Default has occurred, is continuing or would exist
immediately after entry into the agreement governing such derivatives or stock
repurchases;

 

(iv)      Investments accepted in connection with Permitted Transfers;

 

(v)       Investments (including Indebtedness) (a) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent or doubtful obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of any Borrower’s business and (b)
Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business;

 

(vi)      Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business, provided that this subparagraph (vi) shall
not apply to Investments of Borrower in any Subsidiary;

 

(vii)      Investments by a Loan Party consisting of loans not involving the net
transfer on a substantially contemporaneous basis of cash proceeds to employees,
officers or directors relating to the purchase of capital stock of such Loan
Party pursuant to employee share or stock purchase plans or other similar
agreements approved by such Loan Party’s Board of Directors;

 

(viii)    Investments consisting of travel advances, relocation loans, and other
loan advances (or guarantees thereof) to employees, officers and directors in
the ordinary course of business;

 

(ix)      Investments in (A) newly-formed Subsidiaries, provided that each such
Subsidiary enters into a Joinder Agreement within the time periods specified in
Section 7.13 and executes such other related documents as shall be reasonably
requested by Agent, and (B) any Subsidiary that has entered into a Joinder
Agreement or is otherwise a “Borrower” or “Guarantor” under the Loan Documents
pursuant to other documentation entered into by such Subsidiary and Agent;

 

(x)        joint ventures or strategic alliances in the ordinary course of a
Borrower’s business, provided that any cash Investments by Borrowers or a
Subsidiary of a Borrower in connection therewith do not exceed One Million
Dollars ($1,000,000) in the aggregate in any fiscal year;

 

(xi)       Investments consisting of Permitted Acquisitions;

 

(xii)      Hedging Agreements permitted under clause (xi) of the definition of
Permitted Indebtedness;

 



12

 

 

(xiii)    Parent’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Equity
Derivatives in accordance with their terms; and

 

(xiv)    additional Investments that do not exceed Three Million Dollars
($3,000,000) in the aggregate.

 

“Permitted Liens” means:

 

(i)        Liens in favor of Agent or the Lenders;

 

(ii)       Liens existing on the Closing Date which are disclosed in Schedule 1C
to the Disclosure Letter;

 

(iii)       Liens for Taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP (to the extent required thereby);

 

(iv)      Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties;
provided, that the payment thereof is not yet sixty (60) days past due;

 

(v)       Liens arising from judgments, decrees or attachments in circumstances
which do not constitute an Event of Default hereunder;

 

(vi)      deposits to secure the performance of obligations (including by way of
deposits to secure letters of credit issued to secure the same) under commercial
supply and/or manufacturing agreements and the following deposits, to the extent
made in the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds;

 

(vii)      Liens on Equipment or software or other intellectual property or
assets constituting purchase money Liens and Liens in connection with capital
leases securing Indebtedness permitted in clause (iii) of “Permitted
Indebtedness”;

 

(viii)    Liens incurred in connection with Subordinated Indebtedness;

 

(ix)      leasehold interests in leases or subleases and licenses or sublicenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor;

 

(x)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of custom duties that are promptly paid on or before
the date they become due;

 



13

 

 

(xi)       Liens on insurance proceeds securing the payment of financed
insurance premiums that are promptly paid on or before the date they become due
(provided that such Liens extend only to such insurance proceeds and not to any
other property or assets);

 

(xii)      statutory and common law rights of set-off and other similar rights
as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms;

 

(xiii)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

 

(xiv)    (A) Liens on Cash securing obligations permitted under clause (vii) of
the definition of Permitted Indebtedness and (B) security deposits in connection
with real property leases, the combination of (A) and (B) in an aggregate amount
not to exceed One Million Dollars ($1,000,000) at any time;

 

(xv)      other Liens in an aggregate amount not to exceed One Million Dollars
($ 1,000,000) at any time; provided that such liens be limited to specific
assets and not all assets or substantially all assets of any Borrower;

 

(xvi)    Liens incurred in connection with sales, transfers, licenses,
sublicenses, leases, subleases or other dispositions of assets in the ordinary
course of business and permitted by Section 7.8 and, in connection therewith,
customary rights and restrictions contained in agreements relating to such
transactions pending the completion thereof or during the term thereof, and any
option or other agreement to sell, transfer, license, sublicense, lease,
sublease or dispose of an asset permitted by Section 7.8;

 

(xvii)   Liens on Cash securing obligations permitted under clause (xiii) of the
definition of Permitted Indebtedness; and

 

(xviii)   Liens incurred in connection with the extension, renewal or
refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xvii) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

 

“Permitted Transfers” means:

 

(i)       sales, transfers or other dispositions of Inventory in the ordinary
course of business,

 



14

 

 

(ii)licenses, sublicenses, transfers and similar arrangements for the use of
Intellectual Property and related assets in the ordinary course of business, as
well as in connection with business development transactions, including
collaborations, licensing, partnering or similar transactions with third parties
(each, a “Collaboration/Licensing Transaction”) and that may be (a)
non-exclusive, (b) exclusive in respects other than territory or (c) exclusive
as to territory (including on a worldwide basis) but only (x) as to discreet
geographical areas outside of the United States of America, (y) for Non-Core
Intellectual Property and/or (z) with respect to (1) a one or more specific
disease indications, (2) one or more specific targets, or (3) one or more
specific assets or programs, whether or not (in the case of (1) and (2), such
targets or disease indications are specified at the time of entry into the
Collaboration/Licensing Transaction; provided that, with respect to any
Collaboration/Licensing Transaction under the immediately foregoing clause (c),
the following shall also be required (1) any exclusivity shall be limited to the
specific indication(s), target(s), asset(s) or program(s) to be developed by the
counterparty under such Collaboration/Licensing Transaction, or shall be limited
only to diseases or indications outside oncology or hematological cancers (2) no
such Collaboration/Licensing Transaction can cover in scope an entire disease
cohort (e.g. all of cancer) or group of diseases within oncology (including
hematological cancers), or targets, indications, assets or programs that
together would substantially constitute an entire disease cohort or an entire
group of diseases within oncology (including hematological cancers), provided
that for clarity, a grant of rights to develop targets, programs or assets for a
specified type of cancer (e.g. lung cancer) would not constitute an entire
disease cohort or group of diseases, but a grant of rights to “all cancers” or
“all solid tumors” would not be a Permitted Transfer, (3) no such
Collaboration/Licensing Transaction, in itself and taken together with other
Collaboration/Licensing Transactions, shall prevent the Borrower from entering
into similar Collaboration/Licensing Transactions with respect to the Borrower’s
core, platform Intellectual Property, and (4) no such Collaboration/Licensing
Transaction shall exclusively license, dispose of or limit the use of the
Borrower’s core, platform Intellectual Property in a manner that would prevent
Borrower from licensing such Intellectual Property for other targets,
indications, assets or programs.

 

(iii)transfers expressly permitted under Section 7.5, 7.6 or 7.7;

 

(iv)       dispositions on terms and conditions not less favorable to the
applicable Loan Party than those that would be obtained in an arms-length
transaction of worn-out, obsolete or surplus assets (including without
limitation assets that any applicable Loan Party has reasonably determined not
to commercialize) at fair market value (as reasonably determined by Parent) or
other consideration set forth in any applicable put, call or similar right in
any underlying licensing or similar documentation, in each case in the ordinary
course of business; and, notwithstanding the foregoing or anything to the
contrary, any sales, transfers or other dispositions of Intellectual Property
permitted hereunder must be made in accordance with the terms of clause (ii) of
this definition;

 

(v)       the surrender, waiver or settlement of contractual rights in the
ordinary course of business, or the surrender, waiver or settlement of claims
and litigation claims (whether or not in the ordinary course of business) as
long as no Event of Default has occurred and is continuing;

 

(vi)      transfers of assets to any Loan Party in the ordinary course of
business and in a manner that is not adverse to the interests of the Lender;

 

(vii)      the use of cash and cash equivalents subject to the restrictions and
limitations set forth in the Loan Documents; and

 

(viii)     other transfers of assets having a fair market value of not more than
One Million Dollars ($1,000,000) in the aggregate in any fiscal year.

 



15

 

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Borrower and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.

 

“Positive Data” means, with respect to any Phase 1 or Phase 2 clinical trial,
positive safety and efficacy results which, at Lender’s reasonable discretion,
support progression into the next immediate planned step in development.

 

“Qualified Cash” means the amount of Borrowers’ Cash held in accounts subject to
an Account Control Agreement in favor of Agent.

 

“Qualified Cash A/P Amount” means the amount of Borrowers’ accounts payable
under GAAP not paid after the 90th day following the invoice for such account
payable.

 

“Receivables” means (i) all of each Loan Party’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.

 

“Redemption Conditions” means, with respect to any payment of cash in respect of
the principal amount of any Permitted Convertible Debt, satisfaction of each of
the following events: (a) no default or Event of Default shall exist or result
therefrom, and (b) both immediately before and at all times after such
redemption, Borrowers’ Qualified Cash shall be no less than 150% of the
outstanding Secured Obligations plus the Qualified Cash A/P Amount.

 

“Restricted License” means any material License or other agreement with respect
to which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
License or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Agent’s right to sell any Collateral.

 

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 



16

 

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” means each Loan Party’s obligations under this Agreement
and any Loan Document, including any obligation to pay any amount now owing or
later arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion.

 

“Subsequent Financing” means any equity offering of Borrower’s securities for
capital raising purposes consummated after the Closing Date which results in
aggregate proceeds to Borrower of at least $10,000,000.

 

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which any Loan Party owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 to the Disclosure Letter.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrowers in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.

 

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, and any
other Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 8.85% and (ii) the prime rate as reported in The
Wall Street Journal plus 5.60%.

 

“Term Loan Maturity Date” means October 1, 2024; provided that if such day is
not a Business Day, the Term Loan Maturity Date shall be the immediately
preceding Business Day.

 

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by any Loan
Party or in which any Loan Party now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof, the United
Kingdom or any other country or any political subdivision thereof.

 



17

 

 

“Tranche 1A Commitment” means as to any Lender, the obligation of such Lender,
if any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 1A Commitment” opposite
such Lender’s name on Schedule 1.1.

 

“Tranche 1B Commitment” means as to any Lender, the obligation of such Lender,
if any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 1B Commitment” opposite
such Lender’s name on Schedule 1.1.

 

“Tranche 2 Commitment” means as to any Lender, the obligation of such Lender, if
any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 2 Commitment” opposite
such Lender’s name on Schedule 1.1.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“UK” means the United Kingdom.

 

“UK Loan Party” means Parent, BicycleTx, BicycleRD and any other Subsidiary
incorporated in England and Wales.

 

“UK Pensions Regulator” means the body corporate known as the Pensions Regulator
and established by Part 1 of the UK Pensions Act 2004.

 

“UK Insolvency Event” means, in relation to any UK Loan Party, (a) such entity
(i) is unable or admits inability to pay its debts as they fall due, (ii) is
deemed to, or is declared to, be unable to pay its debts under applicable law,
(iii) suspends or threatens to suspend making payments on any of its debts, or
(iv) by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding the Lenders in their
capacity as such) with a view to rescheduling any of its indebtedness; (b) the
value of the assets of such entity is less than its liabilities (taking into
account contingent and prospective liabilities); (c) a moratorium is declared in
respect of any indebtedness of any such entity (and if a moratorium occurs, the
ending of the moratorium will not remedy any Event of Default caused by that
moratorium); (d) any corporate action, legal proceedings or other procedure or
step is taken in relation to (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any such
entity, (ii) a composition, compromise, assignment or arrangement with any
creditor of any such entity, (iii) the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any such entity or any of such entity’s assets, or (iv)
enforcement of any Collateral over any assets of any such entity, or any
analogous procedure or step is taken in any jurisdiction.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 



18

 

 

“VAT” means:

 

i.any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); ii.any tax
imposed in compliance with the UK Value Added Tax Act 1994; and iii.any other
tax of a similar nature to the taxes in (i) and ii above, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in paragraphs i or ii above, or imposed elsewhere.

 

1.2               The following terms are defined in the Sections or subsections
referenced opposite such terms:

 

Defined Term Section Agent Preamble Assignee 11.14 Borrower Preamble Claims
11.11 Collateral 3.1 Confidential Information 11.13 Cross-Default Reference
Definition of “Permitted Obligation Convertible Debt” End of Term Charge 2.6
Event of Default 9 Financial Statements 7.1 Indemnified Person 6.3 Lenders
Preamble Liabilities 6.3 Maximum Rate 2.3 Open Source License 5.11 Participant
Register 11.8 Prepayment Charge 2.5 Process Letter Addendum 3 Publicity
Materials 11.19 Register 11.7 Regulation 5.16 Rights to Payment 3.1 Tranche 1A
Advance 2.2(a)(i) Tranche 1B Advance 2.2(a)(ii) Tranche 1 Advance 2.2(a)(ii)
Tranche 2 Advance 2.2(a)(iii)

 



19

 

 

1.3 Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as applicable. Unless
otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

1.4 Currency Exchange. For purposes of any determination under this Agreement
measured in Dollars, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the spot rate for the purchase of Dollars for the applicable
foreign currency as published in The Wall Street Journal in the “Exchange Rates”
column under the heading “Currency Trading” or as made available by any other
source reasonably acceptable to the Agent on the date of such determination;
provided, however, that (a) for purposes of determining compliance with respect
to the amount of any Indebtedness, transfer, Investment, transaction permitted
by Section 7.7 or judgment in a currency other than Dollars, no default or Event
of Default shall be deemed to have occurred as a result of changes in rates of
exchange occurring after the time such Indebtedness is incurred, or asset
disposition, Investment or transaction permitted by Section 7.7 is made, or such
judgment entered, and (b) notwithstanding anything herein to the contrary,
nothing in this paragraph changes, modifies or alters the obligations of any
Loan Party to pay all amounts owed hereunder in the Dollar amount required
hereunder notwithstanding any changes or other fluctuations with respect to any
currency exchanged into Dollars.

 

SECTION 2. THE LOAN

 

2.1             [Reserved]

 

2.2             Term Loan.

 

(a)                Advances.

 

(i)                 Subject to the terms and conditions of this Agreement, the
Lenders will severally (and not jointly) make in an amount not to exceed its
respective Tranche 1A Commitment, and Borrower agrees to draw, a Term Loan
Advance of Fifteen Million and 00/100 Dollars ($15,000,000) on the Closing Date
(the “Tranche 1A Advance”).

 

(ii)               Subject to the terms and conditions of this Agreement,
beginning on the Closing Date and continuing through March 15, 2021, Borrower
may request and the Lenders shall severally (and not jointly) make in an amount
not to exceed its respective Tranche 1B Commitment an additional Term Loan
Advance in a principal amount of Fifteen Million and 00/100 Dollars
($15,000,000) (the “Tranche 1B Advance” and together with the Tranche 1A
Advance, each a “Tranche 1 Advance”).

 

(iii)             Subject to the terms and conditions of this Agreement,
beginning on the date that Borrower achieves the Performance Milestone and
continuing through March 15, 2022, Borrower may request and the Lenders shall
severally (and not jointly) make in an amount not to exceed its respective
Tranche 2 Commitment an additional Term Loan Advance in a principal amount of
Ten Million and No/100 Dollars ($10,000,000) (the “Tranche 2 Advance”). The
aggregate outstanding Term Loan Advances may be up to the Maximum Term Loan
Amount.

 



20

 

 



 

(b)                Advance Request. To obtain a Term Loan Advance, Borrower
shall complete, sign and deliver an Advance Request at least one (1) Business
Day before the Closing Date and at least five (5) Business Days before each
Advance Date other than the Closing Date to Agent. The Lenders shall fund the
Term Loan Advance in the manner requested by the Advance Request provided that
each of the conditions precedent to such Term Loan Advance is satisfied as of
the requested Advance Date.

 

(c)                Term Loan Interest Rate. The principal balance shall bear
interest thereon from such Advance Date in an amount equal to the product of the
outstanding Term Loan principal balance multiplied by the Term Loan Interest
Rate based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the prime rate changes from time to time.

 

(d)                Payment. Borrowers will pay accrued but unpaid interest on
each outstanding Term Loan Advance on the first Business Day of each month,
beginning the month after the Advance Date. Borrowers shall repay the aggregate
Term Loan principal balance that is outstanding on the day immediately preceding
the Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
Business Day of each month thereafter until the Secured Obligations (other than
inchoate indemnity obligations) are repaid. Any remaining outstanding Term Loan
principal balance, together with any and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date. Subject to
Addendum 1, Borrowers shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Borrowers shall wire in immediately available funds in Dollars to Agent or
Lender, as applicable and in each case as specified in writing by Agent or
Lender, or Lender will initiate debit entries to Borrowers’ account as
authorized on the ACH Authorization, in each case (i) on each payment date of
all periodic obligations payable to the Lenders under each Term Loan Advance and
(ii) reasonable and documented out-of-pocket legal fees and costs incurred by
Agent or the Lenders in connection with Section 11.12 of this Agreement;
provided that with respect to clause (i) above, in the event that the Lenders or
Agent informs Borrower that the Lenders will not initiate a debit entry to
Borrower’s account for a certain amount of the periodic obligations due on a
specific payment date, Borrower shall pay to the Lenders such amount of periodic
obligations in full in immediately available funds on such payment date;
provided, further, that, with respect to clause (i) above, if the Lenders or
Agent informs Borrower that the Lenders will not initiate a debit entry as
described above later than the date that is three (3) Business Days prior to
such payment date, Borrower shall pay to the Lenders such amount of periodic
obligations in full in immediately available funds on the date that is three (3)
Business Days after the date on which the Lenders or Agent notifies Borrower of
such; provided, further, that, with respect to clause (ii) above, in the event
that the Lenders or Agent informs Borrower that the Lenders will not initiate a
debit entry to Borrower’s account for certain amount of such out-of-pocket legal
fees and costs incurred by Agent or the Lenders, Borrower shall pay to the
Lenders such amount in full in immediately available funds within three (3)
Business Days.

 

2.3                Maximum Interest. Notwithstanding any provision in this
Agreement or any other Loan Document, it is the parties’ intent not to contract
for, charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrowers have actually paid to the Lenders an amount of interest in excess
of the amount that would have been payable if all of the Secured Obligations had
at all times borne interest at the Maximum Rate, then such excess interest
actually paid by Borrowers shall be applied as follows: first, to the payment of
the Secured Obligations consisting of the outstanding principal; second, after
all principal is repaid, to the payment of the Lenders’ accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 



21

 

 

2.4                Default Interest. In the event any payment is not paid on the
scheduled payment date (other than a failure to pay due solely to an
administrative or operational error of Agent or Lender or any Loan Party’s bank
if such Loan Party had the funds to make the payment when due and makes the
payment within three (3) Business Days following such Loan Party’s knowledge of
such failure to pay), an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.2(c)
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.

 

2.5                Prepayment. At its sole option upon at least seven (7)
Business Days prior notice to Agent, a Borrower (on behalf of itself and all
other Borrowers) may prepay all or any portion greater than or equal to Five
Million Dollars ($5,000,000) of the outstanding Advances by paying the entire
principal balance (or such portion thereof), all accrued and unpaid interest
with respect to the principal balance being prepaid, plus all fees and other
amounts owing under the Loan Documents at such time, together with a prepayment
charge equal to the following percentage of the Advance amount being prepaid if
such Advance amounts are prepaid on or prior to the first anniversary of the
Closing Date, 2.0%; after the first anniversary of the Closing Date but on or
prior to the second anniversary of the Closing Date, 1.50%; and thereafter, 1.0%
(each, a “Prepayment Charge”). If at any time a Borrower elects to make a
prepayment, and at such time, there are outstanding Advances under multiple
Tranches, the Prepayment Charge shall be determined by applying the amount of
such prepayment in the following order: First, to the outstanding principal
amount (and accrued but unpaid interest thereon) of Advances outstanding under
the Tranche with the latest initial funding date; second, to the outstanding
principal amount (and accrued but unpaid interest thereon) of Advances
outstanding under the Tranche with the next latest initial funding date and so
on until the entire principal balance of all Advances made hereunder (and all
accrued but unpaid interest thereon) is paid in full. Borrowers agree that the
Prepayment Charge is a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances. Borrowers shall prepay the
outstanding amount of all principal and accrued interest of all Advances plus
all other fees and amounts owing under the Loan Documents through the prepayment
date and the Prepayment Charge upon the occurrence of a Change in Control.
Notwithstanding the foregoing, Agent and the Lenders agree to waive the
Prepayment Charge if Agent and a Lender or any affiliate of Agent or a Lender
(in its sole discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date. Any amounts paid under this Section after the
occurrence of an event of default shall be applied by Agent to the then unpaid
amount of any Secured Obligations (including principal and interest) in such
order and priority as Agent may choose in its sole discretion. In connection
with any prepayment of all outstanding Secured Obligations in accordance with
the terms herein (other than inchoate indemnity obligations and any other
obligations that survive the term of this agreement), Agent and Lender shall
terminate this Agreement and the Term Commitments upon such repayment of all
outstanding Secured Obligations by written notice to Agent and Lender.

 



22

 

 

2.6                End of Term Charge.

 

(a)                On any date that Borrowers partially prepay the outstanding
Secured Obligations pursuant to Section 2.5, Borrowers shall pay the Lenders a
charge of five percent (5.0%) of such Term Loan Advances being prepaid.

 

(b)                On the earliest to occur of (i) the Term Loan Maturity Date,
(ii) the date that Borrower prepays the outstanding Secured Obligations (other
than any inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) in full, or (iii)
the date that the Secured Obligations become due and payable in accordance with
this Agreement, Borrower shall pay the Lenders a charge of (x) the greater of
(A) $1,500,000 and (B) five percent (5.0%) of the aggregate principal amount of
Advances funded minus (y) the aggregate amount of payments made pursuant to
Section 2.6(a) (collectively with any charge made pursuant to Section 2.6(a),
the “End of Term Charge”). Notwithstanding the required payment date of such End
of Term Charge, the applicable pro rata portion of the End of Term Charge shall
be deemed earned by the Lenders as of the date a Term Loan Advance is made.

 

2.7               Pro Rata Treatment. Each payment (including prepayment) on
account of any fee and any reduction of the Term Loan Advances shall be made pro
rata according to the Term Commitments of the relevant Lender.

 

2.8               Taxes; Increased Costs. The Loan Parties, the Agent and the
Lenders each hereby agree to the terms and conditions set forth on Addendum 1
attached hereto.

 

2.9               Treatment of Prepayment Charge and End of Term Charge. Each
Loan Party agrees that any Prepayment Charge and any End of Term Charge payable
prior to the Term Loan Maturity Date shall be presumed to be the liquidated
damages sustained by each Lender as the result of the early termination, and
each Loan Party agrees that it is reasonable under the circumstances currently
existing and existing as of the Closing Date. The Prepayment Charge and the End
of Term Charge shall also be payable in the event the Secured Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure, or by any other
means. Each Loan Party expressly waives (to the fullest extent it may lawfully
do so) the provisions of any present or future statute or law that prohibits or
may prohibit the collection of the foregoing Prepayment Charge and End of Term
Charge in connection with any such acceleration. Each Loan Party agrees (to the
fullest extent that each may lawfully do so): (a) each of the Prepayment Charge
and the End of Term Charge is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(b) each of the Prepayment Charge and the End of Term Charge shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(c) there has been a course of conduct between the Lenders and each Loan Party
giving specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; (d) each Loan Party shall be estopped
from claiming differently than as agreed to in this paragraph. Each Loan Party
expressly acknowledges that their agreement to pay each of the Prepayment Charge
and the End of Term Charge to the Lenders as herein described was on the Closing
Date and continues to be a material inducement to the Lenders to provide the
Term Loans.

 



23

 

 

SECTION 3. SECURITY INTEREST

 

3.1               As security for the prompt and complete payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations, each
Loan Party grants to Agent a security interest in all of such Loan Party’s
right, title, and interest in and to the following personal property whether now
owned or hereafter acquired (collectively, the “Collateral”): (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and (j) all other tangible and intangible personal property of
such Loan Party whether now or hereafter owned or existing, leased, consigned by
or to, or acquired by, such Loan Party and wherever located, and any of such
Loan Party’s property in the possession or under the control of Agent; and, to
the extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing. The Collateral shall not include Intellectual
Property; provided, however, the Collateral shall include all Accounts and
General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

 

3.2                Notwithstanding the broad grant of the security interest set
forth in Section 3.1, above, the UCC Collateral shall not include (i) any
property, right or asset held by any Loan Party to the extent that a grant of a
security interest therein is prohibited by any Requirement of Law of a
Governmental Authority or constitutes a breach or default under or results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property, right or asset, except (A) to the extent that the terms in such
contract, license, instrument or other document providing for such prohibition,
breach, default or termination, or requiring such consent are not permitted
under this Agreement or (B) to the extent that such Requirement of Law or the
term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under Section 9406, 9407, 9408 or 9409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code of the United States); provided,
however, that such security interest shall attach immediately at such time as
such Requirement of Law is not effective or applicable, or such prohibition,
breach, default or termination is no longer applicable or is waived, and to the
extent severable, shall attach immediately to any portion of the Collateral that
does not result in such consequences, (ii) any Excluded Accounts, (iii) the
assets of any non-wholly owned subsidiaries pursuant to customary restrictions
and conditions contained in agreements governing joint ventures or strategic
alliances in the ordinary course of business, provided that the applicable Loan
Party has exercised its good faith best efforts to not agree to such contractual
limitations; and (iv) interests in joint ventures that constitute Permitted
Investments pursuant to customary restrictions and conditions contained in
agreements governing such joint ventures in the ordinary course of business,
provided that the applicable Loan Party has exercised its good faith best
efforts to not agree to such contractual limitations.

 



24

 

 

3.3                If this Agreement is terminated in accordance with its terms,
Agent’s Lien in the Collateral shall continue until the Secured Obligations
(other than inchoate indemnity obligations) are paid in full in accordance with
the terms of this Agreement. At such time, the Collateral shall be released from
the Liens created hereby, this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Agent, Lender and each Loan
Party hereunder shall terminate. Agent shall execute such documents, return any
Collateral held by Agent hereunder and take such other steps as are reasonably
necessary to accomplish the foregoing, all at the Loan Parties’ sole cost and
expense.

 

SECTION 4. CONDITIONS PRECEDENT TO LOAN

 

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrowers of the following conditions:

 

4.1              Initial Advance. On or prior to the Closing Date, Borrower
shall have delivered to Agent the following:

 

(a)                other than as permitted pursuant to Schedule 4.4 of the
Disclosure Letter, executed copies of the Loan Documents, Account Control
Agreements, and all other documents and instruments reasonably required by
Agent, that are required to be delivered on the Closing Date, to effectuate the
transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

 

(b)                a legal opinion of Borrowers’ United States and Agent’s
English counsel in form and substance reasonably acceptable to Agent;

 

(c)                certified copy of resolutions of each Loan Party’s Board of
Directors evidencing approval of the Loan and other transactions evidenced by
the Loan Documents;

 

(d)               certified copies of the constitutional documents and the
bylaws, as amended through the Closing Date, of each Loan Party;

 

(e)                other than in respect of a UK Loan Party, a certificate of
good standing (or equivalent thereof) for each Loan Party from its jurisdiction
of organization and similar certificates from all other jurisdictions in which
it does business and where the failure to be qualified would have a Material
Adverse Effect;

 

(f)                 payment of the Due Diligence Fee, Facility Charge and
reimbursement of Agent’s and Lender’s current expenses reimbursable pursuant to
this Agreement, which amounts may be deducted from the initial Advance;

 

(g)                [reserved];

 

(h)                in respect of each UK Loan Party, a certificate signed by a
director (i) confirming that borrowing or guaranteeing or securing, as
appropriate, the Term Commitment would not cause any borrowing, guarantee,
security or similar limit binding on any Loan Party to be exceeded and (ii)
certifying that each copy document relating to it specified in this Section 4.1
is correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this Agreement; and

 



25

 

 

(i)such other documents as Agent may reasonably request.

 

4.2               All Advances. On or prior to each Advance Date:

 

(a)                Agent shall have received (i) an Advance Request for the
relevant Advance as required by Section 2.2(b), each duly executed by a
Borrower’s Chief Executive Officer or Chief Financial Officer or any other duly
authorized officer or director, and (ii) any other documents Agent may
reasonably request in its good faith business judgment.

 

(b)                The representations and warranties set forth in this
Agreement shall be true and correct in all material respects on and as of the
Advance Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

 

(c)                The Loan Parties shall be in compliance with all the terms
and provisions set forth herein and in each other Loan Document on its part to
be observed or performed, and at the time of and immediately after such Advance
no Event of Default shall have occurred and be continuing.

 

(d)                [RESERVED].

 

(e)                Each Advance Request shall be deemed to constitute a
representation and warranty by such Borrower on the relevant Advance Date as to
the matters specified in paragraphs (b) and (c) of this Section 4.2 and as to
the matters set forth in the Advance Request.

 

4.3                No Default. As of the Closing Date and each Advance Date, (i)
no fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or would reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

4.4                Post-Close Obligations. Each Loan Party agrees to deliver all
items as required under Schedule 4.4 to the Disclosure Letter.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES

 

Each Loan Party represents and warrants that:

 

5.1                 Corporate Status. Each Loan Party is duly incorporated
and/or organized, legally existing and, where applicable, in good standing under
the laws of (a) England and Wales (with respect to each UK Loan Party), and (b)
Delaware (with respect to Bicycle US), as applicable, and is duly qualified as a
foreign corporation or other entity in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified would reasonably be expected to have a Material
Adverse Effect. Each Loan Party’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit B
to the Disclosure Letter, as may be updated by the Loan Parties in a written
notice (including any Compliance Certificate) provided to Agent after the
Closing Date.

 



26

 

 

5.2               Collateral. Each Loan Party owns the Collateral and the
Intellectual Property, free of all Liens, except for Permitted Liens. Each Loan
Party has the power and authority to grant to Agent a Lien in the Collateral as
security for the Secured Obligations.

 

5.3               Consents. Each Loan Party’s execution, delivery and
performance of this Agreement and all other Loan Documents, (i) have been duly
authorized by all necessary corporate action of such Loan Party, (ii) will not
result in the creation or imposition of any Lien upon the Collateral, other than
Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of such Loan Party’s
constitutional documents, or other organizational or governing documents (as
applicable), bylaws, or any law, regulation, order, injunction, judgment, decree
or writ to which such Loan Party is subject and (iv) do not violate any material
contract or material agreement or require the consent or approval of any other
Person which has not already been obtained. The individual or individuals
executing the Loan Documents are duly authorized to do so.

 

5.4               Material Adverse Effect. No event that has had or would
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing. No Loan Party is aware of any event likely to occur that is
reasonably expected to result in a Material Adverse Effect.

 

5.5               Actions Before Governmental Authorities. There are no actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of any Loan Party, threatened in
writing against any Loan Party or its property, that is reasonably expected to
result in a Material Adverse Effect.

 

5.6               Laws. No Loan Party nor any of its Subsidiaries is in
violation of any law, rule or regulation, or in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default is reasonably expected to result in a Material Adverse
Effect. No Loan Party is in default in any manner under any provision of any
agreement or instrument evidencing material Indebtedness, or any other material
agreement to which it is a party or by which it is bound.

 

No Loan Party nor any of its Subsidiaries is required to register as an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. No Loan Party nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Loan Party and each of its Subsidiaries has complied in all
material respects with the Federal Fair Labor Standards Act. No Loan Party nor
any of its Subsidiaries is a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005. No Loan
Party’s nor any of its Subsidiaries’ properties or assets has been used by such
Loan Party or such Subsidiary or, to any Loan Party’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than in material compliance with applicable laws. Each
Loan Party and each of its Subsidiaries has obtained all material consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.

 



27

 

 

No Loan Party, nor any of its Subsidiaries, or to any Loan Party’s knowledge any
of its or its Subsidiaries’ Affiliates or any of their respective agents acting
or benefiting in any capacity in connection with the transactions contemplated
by this Agreement is (i) in violation of any Anti- Terrorism Law, (ii) engaging
in or conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. No Loan
Party, nor any of its Subsidiaries, or to the knowledge of any Loan Party, any
of their Affiliates or agents, acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law. None of the funds to be provided under this
Agreement will be used, directly or indirectly, (a) for any activities in
violation of any applicable anti-money laundering, economic sanctions and
anti-bribery laws and regulations laws and regulations or (b) for any payment to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.7               Information Correct and Current. No written information,
report, Advance Request, financial statement, exhibit or schedule furnished, by
or on behalf of any Loan Party to Agent in connection with any Loan Document or
included therein or delivered pursuant thereto contained, or, when taken as a
whole, contains or will contain any material misstatement of fact or, when taken
together with all other such written information or documents, omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not materially misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by the Loan
Parties to Agent, whether prior to or after the Closing Date, shall be (i)
provided in good faith and based on the most current data and information
available to the Loan Parties at the time prepared, and (ii) the most current of
such projections provided to such Loan Party’s Board of Directors (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that no
assurance is given that any particular projections will be realized, that actual
results may differ).

 

5.8               Tax Matters. Except those being contested in good faith and
for which adequate reserves are maintained in accordance with GAAP, (a) each
Loan Party (and each of its Subsidiaries) has filed all material federal, state,
local and non-U.S. Tax returns that it is required to file, (b) each Loan Party
(and each of its Subsidiaries) has duly paid all material Taxes or installments
thereof (including any interest or penalties), (c) each Loan Party (and each of
its Subsidiaries) has paid or fully reserved for any material Tax assessment
received by it which remains unpaid, if any (including any Taxes being contested
in good faith and by appropriate proceedings), and (d) to the best of each Loan
Party’s (or any of its Subsidiaries’, as applicable) knowledge, no proposed or
pending Tax assessments, deficiencies, audits or other proceedings with respect
to any Loan Party (or any of its Subsidiaries) have had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

5.9               No filing or Stamp Taxes. Under the laws of the Loan Parties’
jurisdictions of incorporation it is not necessary that the Loan Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration, notarial or similar Taxes or fees
be paid on or in relation to the Loan Documents or the transactions contemplated
by the Loan Documents.

 



28

 

 

5.10                Intellectual Property Claims. Each Loan Party is the sole
owner of, or otherwise has the right to use, the Intellectual Property material
to its business. Except as described on Schedule 5.10 to the Disclosure Letter
(as may be supplemented by disclosures provided in the Compliance Certificate),
(i) each of the material Copyrights, Trademarks and Patents is valid and
enforceable, (ii) no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (iii) no written claim has
been made to a Loan Party that any material part of the Intellectual Property
violates the rights of any third party. Exhibit C to the Disclosure Letter is a
true, correct and complete list of the Loan Parties’ Patents, registered
Trademarks, registered Copyrights, and material agreements under which a Loan
Party licenses Intellectual Property from third parties (other than shrink-wrap
software licenses or ordinary course services agreements granting rights to a
Loan Party in connection with such services or deliverables arising from such
services agreements), together with application or registration numbers, as
applicable, owned by a Loan Party, in each case as of the Closing Date. No Loan
Party is in material breach of, nor has any Loan Party failed to perform any
material obligations under, any of the foregoing contracts, licenses or
agreements and, except as may be supplemented by disclosures provided in the
Compliance Certificate, to Borrowers’ knowledge, no third party to any such
contract, license or agreement is in material breach thereof or has failed to
perform any material obligations thereunder.

 

5.11                Intellectual Property. Except as described on Schedule 5.11
to the Disclosure Letter, the Loan Parties have all material rights with respect
to Intellectual Property necessary for or material in the operation or conduct
of the Loan Parties’ business as currently conducted and proposed to be
conducted by the Loan Parties. Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC or other applicable law, the Loan Parties have the
right, to the extent required to operate their business, to freely transfer,
license or assign Intellectual Property necessary for or material in the
operation or conduct of their business as currently conducted and proposed to be
conducted by them, without condition, restriction or payment of any kind (other
than license payments (including royalties, milestones and similar payments) in
the ordinary course of business) to any third party, and the Loan Parties own or
have the right to use, pursuant to valid licenses, all software development
tools, library functions, compilers and all other third-party software and other
items that are necessary for their business and used in the design, development,
promotion, sale, license, manufacture, import, export, use or distribution of
Borrower Products except customary covenants in inbound license agreements and
equipment leases where a Loan Party is the licensee or lessee. No Loan Party is
party to, nor is it bound by, any Restricted License.

 

5.12                Borrower Products. Except as described on Schedule 5.11 to
the Disclosure Letter, no material Intellectual Property owned by any Loan Party
or Borrower Product has been or is subject to any actual or, to the knowledge of
the Loan Parties, threatened in writing litigation, proceeding (including any
proceeding in the United States Patent and Trademark Office or any corresponding
foreign office or agency) or outstanding decree, order, judgment, settlement
agreement or stipulation that restricts in any material manner Borrower’s use,
transfer or licensing thereof or that may affect the validity, use or
enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates any Loan Party to grant licenses or
ownership interest in any material future Intellectual Property related to the
operation or conduct of the business of the Loan Parties or Borrower Products.
As of the Closing Date, no Loan Party has received any written notice or claim,
or, to the knowledge of the Loan Parties, oral notice or claim, challenging or
questioning their ownership in any Intellectual Property (or written notice of
any claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to the Loan Parties’
knowledge, is there a reasonable basis for any such claim. To Loan Parties’
knowledge, no Loan Party’s use of its Intellectual Property or the production
and sale of Borrower Products infringes the valid Intellectual Property or other
rights of others in any material respect.

 



29

 

 

5.13                Financial Accounts. Exhibit D to the Disclosure Letter, as
may be updated by Loan Parties in a written notice provided to Agent after the
Closing Date, is a true, correct and complete list of (a) all banks and other
financial institutions at which any Loan Party or any Subsidiary maintains
Deposit Accounts and (b) all institutions at which any Loan Party or any
Subsidiary maintains an account holding Investment Property, and such exhibit
correctly identifies the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

 

5.14                Employee Loans. Except as permitted hereunder, no Loan Party
has outstanding loans to any employee, officer or director of such Loan Party
nor has any Loan Party guaranteed the payment of any loan made to an employee,
officer or director of such Loan Party by a third party.

 

5.15                Capitalization and Subsidiaries. The Loan Parties do not own
any stock, partnership interest or other securities of any Person, except for
Permitted Investments. Attached as Schedule 1 to the Disclosure Letter, as may
be updated by Loan Parties in a written notice provided after the Closing Date,
is a true, correct and complete list of each direct and indirect Subsidiary of
Parent.

 

5.16                Centre of Main Interests and Establishments. For the
purposes of Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings
(recast) (the “Regulation”), each UK Loan Party’s centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in England and
Wales and it has no “establishment” (as that term is used in Article 2(10) of
the Regulation) in any other jurisdiction.

 

5.17                Pensions. (a) No UK Loan Party, nor any of its Subsidiaries
is, nor has it at any time been, an employer (for the purposes of sections 38 to
51 of the UK Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the UK Pensions Schemes Act
1993); and (b) no UK Loan Party, nor any of its Subsidiaries is, nor has it at
any time been, “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the UK Pensions Act 2004) such an employer.

 

5.18                People with Significant Control Regime. Each Loan Party
shall (and Parent shall ensure that each of its Subsidiaries will): (a) within
the relevant timeframe, comply with any notice it receives pursuant to Part 21A
of the Companies Act 2006 from any UK Loan Party; and (b) promptly provide the
Agent with a copy of that notice.

 



30

 

 

 

SECTION 6. INSURANCE; INDEMNIFICATION

 

6.1 Coverage. The Loan Parties shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in the Loan Parties’ line of business. Such risks
shall include the risks of bodily injury, including death, property damage,
personal injury, advertising injury, and contractual liability per the terms of
the indemnification agreement found in Section 6.3. The Loan Parties must
maintain a minimum of 30 $2,000,000 (or foreign currency equivalent, if
applicable, of commercial general liability insurance for each occurrence. The
Loan Parties have and agree to maintain a minimum of $2,000,000 (or foreign
currency equivalent, if applicable) of directors’ and officers’ insurance for
each occurrence and $5,000,000 (or foreign currency equivalent, if applicable)
in the aggregate. So long as there are any Secured Obligations (other than
inchoate indemnity obligations) outstanding, the Loan Parties shall also cause
to be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral, provided that such insurance may be
subject to standard exceptions and deductibles. If any Loan Party fails to
obtain the insurance called for by this Section 6.1 or fails to pay any premium
thereon or fails to pay any other amount which the Loan Parties are obligated to
pay under this Agreement or any other Loan Document or which may be required to
preserve the Collateral, Agent may obtain such insurance or make such payment,
and all amounts so paid by Agent are immediately due and payable, bearing
interest at the then highest rate applicable to the Secured Obligations, and
secured by the Collateral. Agent will make reasonable efforts to provide the
Loan Parties with notice of Agent obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Agent are deemed
an agreement to make similar payments in the future or Agent’s waiver of any
Event of Default.

 

6.2               Certificates. The Loan Parties (other than any UK Loan Party)
shall deliver to Agent certificates of insurance that evidence its compliance
with its insurance obligations in Section 6.1 and the obligations contained in
this Section 6.2. The Loan Parties’ insurance certificate shall state Agent
(shown as “Hercules Capital, Inc.”, as “Agent”) is an additional insured for
commercial general liability, and a loss payee for all risk property damage
insurance, subject to the insurer’s approval. Other than as permitted pursuant
to Schedule 4.4 to the Disclosure Letter, attached to the certificates of
insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance. All
certificates of insurance will provide for a minimum of thirty (30) days advance
written notice to Agent of cancellation (other than cancellation for non-payment
of premiums, for which ten (10) days’ advance written notice shall be
sufficient). Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are reserved.
The Loan Parties shall provide Agent with copies of each insurance policy and
agree that upon entering or amending any insurance policy required hereunder,
the Loan Parties shall provide Agent with copies of such policies and shall
promptly deliver to Agent updated insurance certificates with respect to such
policies.

 

6.3               Indemnity. Each Loan Party agrees to indemnify and hold Agent,
the Lenders and their officers, directors, employees, agents, in-house
attorneys, representatives and shareholders (each, an “Indemnified Person”)
harmless from and against any and all claims, costs, expenses, damages and
liabilities (including such claims, costs, expenses, damages and liabilities
based on liability in tort, including strict liability in tort), including
reasonable attorneys’ fees and disbursements and other costs of investigation or
defense (including those incurred upon any appeal) (collectively,
“Liabilities”), that may be instituted or asserted against or incurred by such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases Liabilities to the extent resulting
solely from any Indemnified Person’s gross negligence or willful misconduct.
Each Loan Party agrees to pay, and to save Agent and Lender harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all UK stamp duty that may be payable or determined to be payable with
respect to the execution, delivery, performance, enforcement or registration of
any of the Collateral or the Loan Documents. In no event shall any Loan Party or
any Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings) . This Section 6.3 shall survive the repayment
of indebtedness under, and otherwise shall survive the expiration or other
termination of, this Agreement.

 



31

 



 

SECTION 7. COVENANTS OF THE LOAN PARTIES

 

Each Loan Party agrees as follows:

 

7.1 Financial Reports. The Loan Parties shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

 

(a)                within thirty (30) days after the end of each month,
unaudited interim and year-to-date financial statements of Parent as of the end
of such month (prepared on a consolidated basis), including balance sheet and
related statement of income accompanied by a report detailing any material
contingencies (including the commencement of any material litigation by or
against Borrower) or any other occurrence that could reasonably be expected to
have a Material Adverse Effect, all certified by Parent’s Chief Executive
Officer, Chief Financial Officer or principal accounting officer or any other
duly authorized officer or director to the effect that they have been prepared
in accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year-end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

 

(b)                within forty-five (45) days after the end of each of the
first three fiscal quarters of Parent’s fiscal year, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated basis), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower, certified by Parent’s Chief Executive Officer, Chief
Financial Officer or principal accounting officer or other duly authorized
officer or director to the effect that they have been prepared in accordance
with GAAP, except (i) for the absence of footnotes, and (ii) that they are
subject to normal year-end adjustments;

 

(c)                within ninety (90) days after the end of each fiscal year of
Parent, unqualified audited financial statements of Parent as of the end of such
year (prepared on a consolidated basis), including balance sheet and related
statements of income and cash flows, and setting forth in comparative form the
corresponding figures for the preceding fiscal year, certified by a firm of
independent certified public accountants selected by Parent, accompanied by any
management report from such accountants;

 

(d)                together with each set of financial statements delivered
pursuant to Section 7.1(a), (b) or (c), a Compliance Certificate;

 

(e)                promptly after the sending or filing thereof, as the case may
be, copies of any proxy statements, financial statements or reports that Parent
has made available to holders of any series of its Equity Interests generally
and copies of any regular, periodic and special reports or registration
statements that Parent files with the SEC or any governmental authority that may
be substituted therefor, or any national securities exchange;

 



32

 

 

(f)                 promptly following each meeting of any Loan Party’s Board of
Directors, copies of all presentation materials and minutes relating to
research, clinical development, regulatory activities, and commercial timelines
that each Loan Party provides to its directors in connection with meetings of
such Board of Directors, provided that all in all cases such Loan Party may
exclude any information or materials related to executive compensation,
confidential information, any attorney-client privileged information and any
information that would raise a conflict of interest with Agent or Lenders, and
minutes and other materials prepared exclusively for executive sessions of the
independent directors and committees of such Board of Directors;

 

(g)                within ten (10) days after their approval by Parent’s Board
of Directors, and in any event, within sixty (60) days after the end of Parent’s
fiscal year, financial and business projections as approved by Parent’s Board of
Directors, as well as budgets, operating plans and other financial information
reasonably requested by Agent; and

 

(h)                immediate notice if any Loan Party or any Subsidiary has
knowledge that any Loan Party, or any Subsidiary or Affiliate of any Loan Party,
is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere
to, (c) is indicted on, or (d) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.

 

(i)                 No Loan Party shall make any change in its (a) accounting
policies or reporting practices other than to the extent required or otherwise
contemplated by GAAP, the SEC, the PCAOB or other applicable regulatory
requirements or (b) fiscal years or fiscal quarters. The fiscal year of Parent
shall end on December 31.

 

(j)                 The executed Compliance Certificate and all Financial
Statements required to be delivered pursuant to clauses (a), (b), (c) and (d)
shall be sent via e-mail to financialstatements@htgc.com with a copy to
legal@htgc.com and bjadot@htgc.com, mbowden@htgc.com and mdutra@htgc.com,
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (650) 473-9194,
attention Account Manager: Bicycle Therapeutics plc.

 

(k)                Notwithstanding the foregoing, documents required to be
delivered under Sections 7.1(a), (b), (c), (e) or (h) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Parent files such documents with the SEC and such
documents are publicly available on the SEC’s EDGAR filing system or any
successor thereto.

 

7.2               Management Rights. The Loan Parties shall permit any
representative that Agent or the Lenders authorizes, including its attorneys and
accountants, to inspect the Collateral and examine and make copies and abstracts
of the books of account and records of the Loan Parties at reasonable times and
upon reasonable notice during normal business hours; provided, however, that so
long as no Event of Default has occurred and is continuing, such examinations
shall be limited to no more often than once per fiscal year. In addition, any
such representative shall have the right to meet with management and officers of
the Loan Parties to discuss such books of account and records. In addition,
Agent or the Lenders shall be entitled at reasonable times and intervals to
consult with and advise the management and officers of the Loan Parties
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with the Loan Parties’ business operations. The
parties intend that the rights granted Agent and the Lenders shall constitute
“management rights” within the meaning of 29 C.F.R. Section 2510.3 -
101(d)(3)(ii), but that any advice, recommendations or participation by Agent or
the Lenders with respect to any business issues shall not be deemed to give
Agent or the Lenders, nor be deemed an exercise by Agent or the Lenders of,
control over the Loan Parties’ management or policies.

 



33

 

 

7.3               Further Assurances. Each Loan Party shall from time to time
execute, deliver and file, alone or with Agent, any financing statements,
security agreements, collateral assignments, notices, control agreements, or
other documents to perfect or give the highest priority to Agent’s Lien on the
Collateral, as required under Section 3. Each Loan Party shall from time to time
procure any instruments or documents as may be reasonably requested by Agent,
and take all further action that may be necessary, or that Agent may reasonably
request, to perfect and protect the Liens granted hereby and thereby. In
addition, and for such purposes only, each Loan Party hereby authorizes Agent to
execute and deliver on its behalf and to file such financing statements
(including an indication that the financing statement covers “all assets or all
personal property” of such Loan Party in accordance with Section 9-504 of the
UCC), collateral assignments, notices, control agreements, security agreements
and other documents without the signature of any Loan Party either in Agent’s
name or in the name of Agent as agent and attorney-in-fact for the Loan Parties.
Each Loan Party shall protect and defend its title to the Collateral and Agent’s
Lien thereon against all Persons claiming any interest adverse to such Loan
Party or Agent other than Permitted Liens.

 

7.4                Indebtedness. No Loan Party shall create, incur, assume,
guarantee nor be or remain liable with respect to any Indebtedness, or permit
any Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on any Loan Party an obligation to
prepay any Indebtedness, except for (a) the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion, (b) in connection with refinancing or
replacement Indebtedness, (c) (i) purchase money Indebtedness pursuant to its
then-applicable payment schedule or (ii) Indebtedness owed under corporate
credit cards to the extent constituting Permitted Indebtedness and prepaid in
the ordinary course of business, (d) prepayment by any Subsidiary of (i)
inter-company Indebtedness owed by such Subsidiary to any Loan Party, or (ii) if
such Subsidiary is not a Loan Party, intercompany Indebtedness owed by such
Subsidiary to another Subsidiary that is not a Loan Party, (e) trade debt
incurred in the ordinary course of business or (f) as otherwise permitted
hereunder or approved in writing by Agent.

 

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, a required repurchase in connection with the redemption of Permitted
Convertible Debt upon satisfaction of a condition related to the stock price of
the ADSs), settlement or early termination or cancellation of (whether in whole
or in part and including by netting or set-off) (in each case, whether in cash,
ADSs or, following a merger event or other change of the ADSs or Ordinary
Shares, other securities or property), or the satisfaction of any condition that
would permit or require any of the foregoing, any Permitted Convertible Debt
shall not constitute a prepayment of Indebtedness by Parent for the purposes of
this Section 7.4; provided that principal payments in cash (other than cash in
lieu of fractional shares) shall only be allowed if the Redemption Conditions
are satisfied in respect of such payment and at all times after such payment;
provided further that, to the extent both (a) the aggregate amount of cash
payable upon conversion or payment of any Permitted Convertible Debt (excluding
any required payment of interest with respect to such Permitted Convertible Debt
and excluding any payment of cash in lieu of a fractional share due upon
conversion thereof) exceeds the aggregate principal amount thereof and (b) such
conversion or payment does not trigger or correspond to an exercise or early
unwind or settlement of a corresponding portion of the Permitted Equity
Derivatives relating to such Permitted Convertible Debt (including, for the
avoidance of doubt, the case where there are no Permitted Equity Derivatives
relating to such Permitted Convertible Debt), the payment of such excess cash
shall not be permitted by the preceding sentence.

 



34

 

 

Notwithstanding the foregoing, Parent may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of ADSs and/or a
different series of Permitted Convertible Debt and/or by payment of cash (in an
amount that does not exceed the proceeds received by Parent from the
substantially concurrent issuance of ADSs and/or Permitted Convertible Debt plus
the net cash proceeds, if any, received by Parent pursuant to the related
exercise or early unwind or termination of the related Permitted Equity
Derivatives, if any, pursuant to the immediately following proviso); provided
that, substantially concurrently with, or a commercially reasonable period of
time before or after, the related settlement date for the Permitted Convertible
Debt that is so repurchased, exchanged or converted, Parent shall exercise or
unwind or terminate early (whether in cash, shares or any combination thereof)
the portion of the Permitted Equity Derivatives, if any, corresponding to such
Permitted Convertible Debt that are so repurchased, exchanged or converted.

 

7.5 Collateral. Each Loan Party shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in such Loan
Party’s business or in which such Loan Party now or hereafter holds any interest
free and clear from any legal process or Liens whatsoever (except for Permitted
Liens), and shall give Agent prompt written notice of any Liens affecting the
Collateral (except for Permitted Liens), the Intellectual Property, or such
other property and assets, and prompt written notice of any legal process that
is reasonably likely to result in damages, expenses or liabilities in excess of
$1,000,000 affecting the Collateral, Intellectual Property and such other
property and assets. No Loan Party shall agree with any Person other than Agent
or Lenders not to encumber its Collateral other than pursuant to (a) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (b) customary
restrictions on the assignment of leases, licenses and other agreements and (c)
customary restrictions on assets subject to Liens permitted under subsection
(xiv) of the definition of “Permitted Liens”. No Loan Party shall enter into or
suffer to exist or become effective any agreement that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of its Intellectual Property, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents to which it is a party other
than pursuant to (i) this Agreement and the other Loan Documents, (ii) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) or (iii) customary
restrictions on the assignment, sublicense, or sublease of leases, licenses and
other agreements, (iv) customary restrictions in licensing or collaboration, co
- development and co-marketing agreements relating to such Intellectual Property
provided that such restrictions do not prohibit the Liens granted to the Agent
pursuant to the Loan Documents, and (v) customary restrictions and conditions
contained in agreements governing joint ventures or strategic alliances in the
ordinary course of business; provided that, in each case, the applicable Loan
Party has exercised its good faith best efforts to not agree to such contractual
limitations.

 



35

 

 

Each Loan Party shall cause its Subsidiaries to use commercially reasonable
efforts to protect and defend such Subsidiary’s title to its assets from and
against all Persons claiming any interest adverse to such Subsidiary, and each
Loan Party shall cause its Subsidiaries at all times to keep such Subsidiary’s
property and assets free and clear from any legal process or Liens whatsoever
(except for Permitted Liens or as otherwise permitted by this Section 7.5), and
shall give Agent prompt written notice of any Liens (other than Permitted Liens)
affecting such Subsidiary’s assets and prompt written notice of any legal
process that is reasonably like to result in damages, expenses or liabilities in
excess of $500,000.

 

7.6 Investments. No Loan Party shall directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries to do
so, other than Permitted Investments unless the Secured Obligations (other than
inchoate indemnity obligations any other obligations which, by their terms, are
to survive the termination of the Agreement) are repaid in full concurrently
with such Investment.

 

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, ADSs or a combination thereof), or required payment
of any principal or premium on (including, for the avoidance of doubt, in
respect of a required repurchase in connection with the redemption of Permitted
Convertible Debt upon satisfaction of a condition related to the stock price of
the ADSs) or required payment of any interest with respect to, any Permitted
Convertible Debt in each case, in accordance with the terms of the indenture
governing such Permitted Convertible Debt; provided that principal payments in
cash (other than cash in lieu of fractional shares) shall only be allowed if the
Redemption Conditions are satisfied in respect of such payment and at all times
after such payment; provided further that, to the extent both (a) the aggregate
amount of cash payable upon conversion or payment of any Permitted Convertible
Debt (excluding any required payment of interest with respect to such Permitted
Convertible Debt and excluding any payment of cash in lieu of a fractional share
due upon conversion thereof) exceeds the aggregate principal amount thereof and
(b) such conversion or payment does not trigger or correspond to an exercise or
early unwind or settlement of a corresponding portion of the Permitted Equity
Derivatives relating to such Permitted Convertible Debt (including, for the
avoidance of doubt, the case where there are no Permitted Equity Derivatives
relating to such Permitted Convertible Debt), the payment of such excess cash
shall not be permitted by the preceding sentence.

 

Notwithstanding the foregoing, Parent may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of ADSs and/or a different
series of Permitted Convertible Debt and/or by payment of cash (in an amount
that does not exceed the proceeds received by Parent from the substantially
concurrent issuance of ADSs and/or Permitted Convertible Debt plus the net cash
proceeds, if any, received by Parent pursuant to the related exercise or early
unwind or termination of the related Permitted Equity Derivatives, if any,
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Debt that is so
repurchased, exchanged or converted, Parent shall exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Equity Derivatives, if any, corresponding to such Permitted
Convertible Debt that are so repurchased, exchanged or converted.

 



36

 

 

7.7 Distributions. No Loan Party shall, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of shares, stock or other Equity Interest
other than pursuant to employee, director or consultant repurchase plans or
other similar agreements, provided, however, in each case the aggregate
repurchase or redemption consideration does not exceed the original
consideration paid for such shares, stock or other Equity Interests; (b) declare
or pay any cash dividend or make a cash distribution on any class of shares,
stock or other Equity Interest, except that a Subsidiary may pay dividends or
make distributions to any Loan Party; (c) lend money to any employees, officers
or directors or guarantee the payment of any such loans granted by a third party
in excess of Five Hundred Thousand Dollars ($500,000) in the aggregate; or (d)
waive, release or forgive any Indebtedness (other than Indebtedness represented
by a Permitted Investment made pursuant to clause (vii) thereof) owed by any
employees, officers or directors in excess of Five Hundred Thousand Dollars
($500,000) in the aggregate in any fiscal year.

 

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, ADSs or a combination thereof), or required payment
of any principal or premium on (including, for the avoidance of doubt, in
respect of a required repurchase in connection with the redemption of Permitted
Convertible Debt upon satisfaction of a condition related to the stock price of
the ADSs) or required payment of any interest with respect to, any Permitted
Convertible Debt in each case, in accordance with the terms of the indenture
governing such Permitted Convertible Debt; provided that principal payments in
cash (other than cash in lieu of fractional shares) shall only be allowed if the
Redemption Conditions are satisfied in respect of such payment and at all times
after such payment; provided further that, to the extent both (a) the aggregate
amount of cash payable upon conversion or payment of any Permitted Convertible
Debt (excluding any required payment of interest with respect to such Permitted
Convertible Debt and excluding any payment of cash in lieu of a fractional share
due upon conversion thereof) exceeds the aggregate principal amount thereof and
(b) such conversion or payment does not trigger or correspond to an exercise or
early unwind or settlement of a corresponding portion of the Permitted Equity
Derivatives relating to such Permitted Convertible Debt (including, for the
avoidance of doubt, the case where there are no Permitted Equity Derivatives
relating to such Permitted Convertible Debt), the payment of such excess cash
shall not be permitted by the preceding sentence.

 

Notwithstanding the foregoing, Parent may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of ADSs and/or a different
series of Permitted Convertible Debt and/or by payment of cash (in an amount
that does not exceed the proceeds received by Parent from the substantially
concurrent issuance of ADSs and/or Permitted Convertible Debt plus the net cash
proceeds, if any, received by Parent pursuant to the related exercise or early
unwind or termination of the related Permitted Equity Derivatives, if any,
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Debt that is so
repurchased, exchanged or converted, Parent shall exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Equity Derivatives, if any, corresponding to such Permitted
Convertible Debt that are so repurchased, exchanged or converted.

 

7.8                Transfers. Except for Permitted Transfers, no Loan Party
shall, and shall not allow any Subsidiary to, voluntarily or involuntarily
transfer, sell, lease, license, lend or in any other manner convey any
equitable, beneficial or legal interest in any material portion of its assets.

 

7.9                Mergers and Consolidations. No Loan Party shall merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with or
into any other business organization (other than mergers or consolidations of
(a) a Subsidiary which is not a Loan Party into another Subsidiary or into a
Loan Party or (b) a Loan Party into another Loan Party), unless the Secured
Obligations (other than inchoate indemnity obligations any other obligations
which, by their terms, are to survive the termination of the Agreement) are
repaid in full concurrently with such merger or consolidation.

 



37

 

 

7.10            Taxes. Each Loan Party shall, and shall cause each of its
Subsidiaries to, pay when due all material Taxes, fees and other charges of any
nature whatsoever now or hereafter imposed or assessed (i) against any Loan
Party, any of its Subsidiaries or the Collateral or (ii) upon such Loan Party’s
or any of its Subsidiaries’ ownership, possession, use, operation or disposition
of the Collateral or upon any Loan Party’s or any of its Subsidiaries’ rents,
receipts or earnings arising therefrom. Each Loan Party shall, and shall cause
each of its Subsidiaries to, accurately file on or before the due date therefor
all material Tax returns (including any Tax returns in respect of the
Collateral). Notwithstanding the foregoing, any Loan Party may contest, in good
faith and by appropriate proceedings, Taxes for which such Loan Party maintains
adequate reserves therefor in accordance with GAAP.

 

7.11            Corporate Changes. No Loan Party nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. No Change in Control shall occur without
concurrent payment in full of all outstanding Secured Obligations (other than
any inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement). No Loan Party nor any
Subsidiary shall relocate its chief executive office or its principal place of
business unless it has provided prior written notice to Agent. No Loan Party nor
any Subsidiary shall relocate any item of Collateral (other than (w) clinical
drug supplies utilized in the ordinary course of business, (x) sales of assets
made in accordance with Section 7.8, (y) relocations of assets having an
aggregate value of up to Five Hundred Thousand Dollars ($500,000) in any fiscal
year, and (z) relocations of Collateral from a location described on Exhibit B
to the Disclosure Letter to another location described on Exhibit B to the
Disclosure Letter) unless (i) it has provided prompt written notice to Agent,
(ii) such relocation is within the United Kingdom (with respect to the UK Loan
Parties), or the continental United States of America (with respect to Bicycle
US) and, (iii) if such relocation is to a third party bailee, if not prohibited
by applicable law, it has delivered a bailee agreement in form and substance
reasonably acceptable to Agent.

 

7.12            Deposit Accounts. Other than Excluded Accounts, no Loan Party
nor any Subsidiary shall maintain any Deposit Accounts, or accounts holding
Investment Property, except with respect to which Agent has (i) an Account
Control Agreement or (ii) such other agreement or arrangement as a result of
which the Agent shall have a first priority perfected security interest therein
or as may be otherwise acceptable to Agent for Deposit Accounts and accounts
holding Investment Property outside of the United States of America.

 

7.13            Each Loan Party shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within (i) fifteen (15) days of formation,
shall cause any such Subsidiary, unless otherwise consented to by Agent, to
execute and deliver to Agent a Joinder Agreement.

 

7.14            Redemption Conditions. If Parent makes cash payment in respect
of Permitted Convertible Debt subject to satisfaction of the Redemption
Conditions, Borrowers shall, at all times thereafter, maintain Qualified Cash in
the amount required by the defined term “Redemption Conditions”.

 

7.15            Notification of Event of Default. Parent shall notify Agent
promptly, and in any event within two (2) Business Days, of the occurrence of
any Event of Default.

 



38

 

 

7.16             [RESERVED]

 

7.17            Use of Proceeds. Borrower agrees that the proceeds of the Loans
shall be used solely to pay related fees and expenses in connection with this
Agreement and for working capital and/or general corporate purposes. The
proceeds of the Loans will not be used in violation of Anti-Corruption Laws or
applicable Sanctions.

 

7.18            [RESERVED]

 

7.19            Compliance with Laws. Each Loan Party shall maintain, and shall
cause its Subsidiaries to maintain, compliance in all material respect with all
applicable material laws, rules or regulations (including any law, rule or
regulation with respect to the making or brokering of loans or financial
accommodations), and shall, or cause its Subsidiaries to, obtain and maintain
all required governmental authorizations, approvals, licenses, franchises,
permits or registrations reasonably necessary in connection with the conduct of
such Loan Party’s business.

 

(a)                No Loan Party nor any of its Subsidiaries shall, nor shall
any Loan Party or any of its Subsidiaries permit any Affiliate under Parent’s
direct or indirect control to, directly or indirectly, knowingly enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists. No Loan Party nor any of its Subsidiaries shall, nor shall any Loan
Party or any of its Subsidiaries, permit any Affiliate under Parent’s direct or
indirect control to, directly or indirectly, (i) conduct any business or engage
in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.

 

(b)                Each Loan Party has implemented and maintains in effect
policies and procedures designed to ensure compliance by the each Loan Party,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and each Loan Party, its
Subsidiaries and their respective officers and employees and to the knowledge of
each Loan Party its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.

 

(c)                No Loan Party nor any of its Subsidiaries or any of their
respective directors, officers or employees, or to the knowledge of any Loan
Party, any agent for any Loan Party or its Subsidiaries that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws or applicable
Sanctions.

 

7.20            COMI. No UK Loan Party nor any other Subsidiary of any Loan
Party whose jurisdiction of incorporation or organization is in a member state
of the European Union shall change its “centre of main interests” (as that term
is used in Article 3(1) of the Regulation).

 

7.21            Intellectual Property. Each Loan Party shall (i) protect, defend
and maintain the validity and enforceability of its Intellectual Property
material to such loan party’s business; (ii) promptly advise Agent in writing of
material infringements of its Intellectual Property; and (iii) not allow any
Intellectual Property material to such Loan Party’s business to be abandoned,
forfeited or dedicated to the public without Agent’s written consent.

 



39

 

 

7.22 No Loan Party shall, and shall not allow any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction of any kind with any
Affiliate of any Loan Party or such Subsidiary on terms that are less favorable
to such Loan Party or such Subsidiary, as the case may be, than those that might
be obtained in an arm’s length transaction from a Person who is not an Affiliate
of any Loan Party or such Subsidiary, other than Permitted Acquisitions and
Permitted Transfers.

 

SECTION 8. RIGHT TO INVEST

 

8.1 The Lenders or their assignee or nominee shall have the right, in its
discretion, to participate in any Subsequent Financing in an amount of up to
$2,000,000 on the same terms, conditions and pricing afforded to others
participating in any such Subsequent Financing (subject to compliance with
applicable securities laws and the rules of any stock exchange).

 

SECTION 9. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                Payments. Any Loan Party fails to pay any amount due under
this Agreement or any of the other Loan Documents on the due date; provided,
however, that an Event of Default shall not occur on account of a failure to pay
due solely to an administrative or operational error of Agent or the Lenders or
any Loan Party’s bank if such Loan Party had the funds to make the payment when
due and makes the payment within three (3) Business Days following such Loan
Party’s knowledge of such failure to pay; or

 

9.2                Covenants. Any Loan Party breaches or defaults in the
performance of any covenant or Secured Obligation under this Agreement, or any
of the other Loan Documents, and (a)   with respect to a default under any
covenant under this Agreement (other than under Sections 4.4, 6, 7.4, 7.5, 7.6,
7.7, 7.8, 7.9, 7.14, 7.15, 7.17, 7.19, 7.21, and 7.22), any other Loan Document,
such default continues for more than twenty (20) days after the earlier of the
date on which (i) Agent or the Lenders has given notice of such default to the
Loan Parties and (ii) any Loan Party has actual knowledge of such default or (b)
with respect to a default under any of Sections 4.4, 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.14, 7.15, 7.17, 7.19, 7.21, and 7.22, the occurrence of such default; or

 

9.3                Material Adverse Effect. A circumstance has occurred that
could reasonably be expected to have a Material Adverse Effect; provided that,
solely for purposes of this Section 9.3, the following events shall not, in each
case in and of itself, constitute a Material Adverse Effect: (a) adverse results
or delays in any nonclinical or clinical trial, (b) the failure to achieve any
clinical or non-clinical trial goals or objectives, including without
limitation, the failure to demonstrate the desired safety or efficacy of any
drug or companion diagnostic, (c) the denial, delay or limitation of approval
of, or taking of any other regulatory action by the FDA with respect to any drug
or companion diagnostic, (d) a change in or discontinuation of a strategic
partnership or other collaboration or license arrangement so long as the same
does not affect the ability of Borrowers to perform the Secured Obligations, or
(e) failure to achieve Performance Milestone I, Performance Milestone II,
Performance Milestone III, or Performance Milestone IV, so long as the same does
not affect the ability of Borrowers to perform the Secured Obligations; or

 



40

 



 

9.4                Representations. Any representation or warranty made by any
Loan Party in any Loan Document shall have been false or misleading in any
material respect when made or when deemed made; or

 

9.5                Insolvency. An Insolvency Event occurs with respect to any
Loan Party; or

 

9.6                Attachments; Judgments. Any material portion of the assets of
the Loan Parties, taken as a whole, is attached or seized, or a levy is filed
against any such assets, or a judgment or judgments is/are entered for the
payment of money (not covered by independent third party insurance as to which
liability has not been rejected by such insurance carrier), individually or in
the aggregate, of at least One Million Dollars ($1,000,000), and such judgment
remains unsatisfied, unvacated, or unstayed for a period of twenty (20) days
after the entry thereof, or any Loan Party is enjoined or in any way prevented
by court order from conducting any material part of its business; or

 

9.7                Other Obligations. The occurrence of any default (after
giving effect to any grace or cure period) under any agreement or obligation of
any Loan Party involving any Indebtedness in excess of One Million Dollars
($1,000,000), which has resulted in a right by the holder of such Indebtedness,
whether or not exercised, to accelerate the maturity of such Indebtedness; or
any early payment is required or unwinding or termination occurs with respect to
any Permitted Equity Derivatives, or any condition giving rise to the foregoing
is met, in each case, with respect to which Borrower or its Affiliate is the
“affected party” or “defaulting party” under the terms of such Equity
Derivatives, if a Material Adverse Effect could reasonably be expected to result
from such default, early payment, unwinding or termination.

 

9.8                Stop Trade. At any time, an SEC stop trade order or NASDAQ
market trading suspension of the ADSs shall be in effect for five (5)
consecutive days or five (5) days during a period of ten (10) consecutive days,
excluding in all cases a suspension of all trading on a public market, provided
that Borrower shall not have been able to cure such trading suspension within
thirty (30) days of the notice thereof or list the ADSs on another public market
within sixty (60) days of such notice.

 

9.9                   Expropriation. The authority or ability of the Loan
Parties to conduct their business is limited or wholly or substantially
curtailed by any seizure, expropriation, nationalization, intervention,
restriction or other action by or on behalf of any governmental, regulatory or
other authority or other Person in relation to the Loan Parties or any of their
respective assets; or

 

9.10               Pensions. The UK Pensions Regulator issues a Financial
Support Direction or a Contribution Notice is issued to any Loan Party or any of
their Subsidiaries, unless the aggregate liability of the UK Loan Parties and
their Subsidiaries under all Financial Support Directions and Contributions
Notices is less than Five Hundred Thousand Dollars ($500,000).

 



41

 

 

SECTION 10. REMEDIES

 

10.1            General. Upon and during the continuance of any one or more
Events of Default, (i)   Agent may, and at the direction of the Required Lenders
shall, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.5, all of the Secured Obligations (including,
without limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), (ii) Agent may, and at the direction of the Required
Lenders shall, sign and file in any Loan Party’s (other than a UK Loan Party’s)
name any and all collateral assignments, notices, control agreements, security
agreements and other documents it deems necessary or appropriate to perfect or
protect the repayment of the Secured Obligations, and in furtherance thereof,
each Loan Party (other than a UK Loan Party) hereby grants Agent an irrevocable
power of attorney coupled with an interest, and (iii) Agent may notify any of
any Loan Party’s (other than a UK Loan Party’s) account debtors to make payment
directly to Agent, compromise the amount of any such account on such Loan
Party’s (other than a UK Loan Party’s) behalf and endorse Agent’s name without
recourse on any such payment for deposit directly to Agent’s account. Agent may
exercise all rights and remedies with respect to the Collateral under the Loan
Documents or otherwise available to it under the UCC and other applicable law,
including the right to release, hold, sell, lease, liquidate, collect, realize
upon, or otherwise dispose of all or any part of the Collateral and the right to
occupy, utilize, process and commingle the Collateral. The Agent shall be
entitled to exercise any and all rights and remedies set forth in the Loan
Documents. All Agent’s rights and remedies shall be cumulative and not
exclusive.

 

10.2             Collection; Foreclosure. Subject to the English Security
Documents, upon the occurrence and during the continuance of any Event of
Default, Agent may, and at the direction of the Required Lenders shall, at any
time or from time to time, apply, collect, liquidate, sell in one or more sales,
lease or otherwise dispose of, any or all of the Collateral, in its then
condition or following any commercially reasonable preparation or processing, in
such order as Agent may elect. Any such sale may be made either at public or
private sale at its place of business or elsewhere. Each Loan Party agrees that
any such public or private sale may occur upon ten (10) calendar days’ prior
written notice to such Loan Party. Agent may require any Loan Party to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and such Loan Party. The proceeds of any
sale, disposition or other realization upon all or any part of the Collateral
shall be applied by Agent in the following order of priorities:

 

(a)                First, to Agent and the Lenders in an amount sufficient to
pay in full Agent’s and the Lenders’ reasonable costs and professionals’ and
advisors’ fees and expenses as described in Section 11.12;

 

(b)                Second, to the Lenders in an amount equal to the then unpaid
amount of the Secured Obligations (including principal, interest, and the
Default Rate interest), in such order and priority as Agent may choose in its
sole discretion; and

 

(c)                Finally, after the full and final payment in Cash of all of
the Secured Obligations (other than inchoate obligations), to any creditor
holding a junior Lien on the Collateral, or to the Loan Parties or their
representatives or as a court of competent jurisdiction may direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3             No Waiver. Agent shall be under no obligation to marshal any of
the Collateral for the benefit of the Loan Parties or any other Person, and each
Loan Party expressly waives all rights, if any, to require Agent to marshal any
Collateral.

 



42

 

 



10.4             Cumulative Remedies. The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11. MISCELLANEOUS

 

11.1            Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2            Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

(a)                If to Agent:

 

HERCULES CAPITAL, INC.

Legal Department 

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310 

Palo Alto, CA 94301

email: legal@htgc.com and bjadot@htgc.com

Telephone: 650-289-3060

 

(b)       If to the Lenders:

 

HERCULES CAPITAL, INC.

Legal Department 

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email: legal@htgc.com and bjadot@htgc.com

Telephone: 650-289-3060

 

(c)       If to any Loan Party:

 

BICYCLE THERAPEUTICS PLC

B900, Babraham Research Campus

Cambridge, UK

CB22 3AT

Attention: Lee Kalowski

email: lee.kalowski@bicycletx.com

 

 

or to such other address as each party may designate for itself by like notice.

 



43

 

 

11.3            Entire Agreement; Amendments.

 

(a)                This Agreement and the other Loan Documents constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and thereof, and supersede and replace in their entirety
any prior proposals, term sheets, non-disclosure or confidentiality agreements,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated August 30, 2020 and the Non-Disclosure Agreement).

 

(b)                Neither this Agreement, any other Loan Document, nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.3(b). The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Agent and the Loan Parties party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, extend the scheduled date of any amortization payment in
respect of any Term Loan, reduce the stated rate of any interest (or fee payable
hereunder) or extend the scheduled date of any payment thereof, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 11.3(b)
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Loan Parties of any of their rights and obligations under this Agreement and
the other Loan Documents, release all or substantially all of the Collateral or
release a Loan Party from its obligations under the Loan Documents, in each case
without the written consent of all Lenders; or (D) amend, modify or waive any
provision of Section 11.18 or Addendum 2 without the written consent of the
Agent. Any such waiver and any such amendment, supplement or modification shall
apply equally to each Lender and shall be binding upon the Loan Parties, the
Lender, the Agent and all future holders of the Loans.

 

11.4            No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 



44

 

 



11.5            No Waiver. The powers conferred upon Agent and the Lenders by
this Agreement are solely to protect its rights hereunder and under the other
Loan Documents and its interest in the Collateral and shall not impose any duty
upon Agent or the Lenders to exercise any such powers. No omission or delay by
Agent or the Lenders at any time to enforce any right or remedy reserved to it,
or to require performance of any of the terms, covenants or provisions hereof by
the Loan Parties at any time designated, shall be a waiver of any such right or
remedy to which Agent or the Lenders is entitled, nor shall it in any way affect
the right of Agent or the Lenders to enforce such provisions thereafter.

 

11.6            Survival. All agreements, representations and warranties
contained in this Agreement and the other Loan Documents or in any document
delivered pursuant hereto or thereto shall be for the benefit of Agent and the
Lenders and shall survive the execution and delivery of this Agreement. Sections
6.3, 11.14, 11.15 and 11.18 shall survive the termination of this Agreement.

 

11.7            Successors and Assigns; Participations.

 

(a)                The provisions of this Agreement and the other Loan Documents
shall inure to the benefit of and be binding on each Loan Party and its
permitted assigns (if any). No Loan Party shall assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Subject to acceptance and recording in the Register, Agent and the
Lenders may assign, transfer, or endorse its rights hereunder and under the
other Loan Documents without prior notice to Borrower, and all of such rights
shall inure to the benefit of Agent’s and the Lenders’ successors and assigns;
provided that as long as no Event of Default has occurred and is continuing,
neither Agent nor any Lender may assign, transfer or endorse its rights
hereunder or under the Loan Documents to any party that is a direct competitor
of any Loan Party (as reasonably determined by Agent in consultation with the
Loan Parties), it being acknowledged that in all cases, any transfer to an
Affiliate of any Lender or Agent shall be allowed. Notwithstanding the
foregoing, (x) in connection with any assignment by a Lender as a result of a
forced divestiture at the request of any regulatory agency, the restrictions set
forth herein shall not apply and Agent and the Lenders may assign, transfer or
indorse its rights hereunder and under the other Loan Documents to any Person or
party and (y) in connection with a Lender’s own financing or securitization
transactions, the restrictions set forth herein shall not apply and Agent and
the Lenders may assign, transfer or indorse its rights hereunder and under the
other Loan Documents to any Person or party providing such financing or formed
to undertake such securitization transaction and any transferee of such Person
or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause (y)
shall release such Lender from any of its obligations hereunder or substitute
any such Person or party for such Lender as a party hereto until Agent shall
have received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Agent executed, delivered and fully completed by
the applicable parties thereto, and shall have received such other information
regarding such assignee as Agent reasonably shall require. The Agent, acting
solely for this purpose as an agent of Borrowers, shall maintain at one of its
offices in the United States a register for the recordation of the names and
addresses of the Lender(s), and the Term Commitments of, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Loan Parties, the Agent and the
Lender(s) shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 



45

 

 

(b)                Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans, its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register. The Loan Parties agree that each participant shall be
entitled to the benefits of the provisions in Addendum 1 attached hereto
(subject to the requirements and limitations therein, including the requirements
under Section 7 of Addendum 1 attached hereto (it being understood that the
documentation required under Section 7 of Addendum 1 attached hereto shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.7(a);
provided that such participant shall not be entitled to receive any greater
payment under Addendum 1 attached hereto, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law that occurs after the participant acquired the applicable participation.

 

11.8            Exposure Transfers. Subject to Section 11.7, no Lender shall
enter into any arrangement with another person under which such Lender
substantially transfers its exposure under this Agreement to that other person,
unless under such arrangement throughout the life of such arrangement:

 

(a)                relationship between the Lender and that other person is that
of a debtor and creditor (including in the bankruptcy or similar event of the
Lender or any Loan Party);

 

(b)                the other person will have no proprietary interest in the
benefit of this Agreement or in any monies received by the Lender under or in
relation to this Agreement; and

 

(c)                the other person will under no circumstances (other than
permitted transfers and assignments under Section 11.7) (y) be subrogated to, or
substituted in respect of, the Lender’s claims under this Agreement; and (z)
have otherwise any contractual relationship with, or rights against, the Loan
Parties under or in relation to this Agreement.

 



46

 

 

11.9            Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and the Lenders in the State of
California, and shall have been accepted by Agent and the Lenders in the State
of California. Payment to Agent and the Lenders by the Loan Parties of the
Secured Obligations is due in the State of California. This Agreement and the
other Loan Documents (other than the English Security Documents and such other
Loan Documents as expressly state the contrary) shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

 

11.10        Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.11 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

11.11        Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)                Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF THE LOAN PARTIES,
AGENT AND THE LENDERS SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY
OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR
ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE LOAN PARTIES AGAINST
AGENT, THE LENDERS OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, THE LENDERS OR
THEIR RESPECTIVE ASSIGNEE AGAINST ANY LOAN PARTY. This waiver extends to all
such Claims, including Claims that involve Persons other than Agent, the Loan
Parties and the Lenders; Claims that arise out of or are in any way connected to
the relationship among the Loan Parties, Agent and the Lenders; and any Claims
for damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement or any other Loan
Document.

 



47

 

 

(b)                If the waiver of jury trial set forth in Section 11.11(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)                 In the event Claims are to be resolved by judicial
reference, either party may seek from a court identified in Section 11.10, any
prejudgment order, writ or other relief and have such prejudgment order, writ or
other relief enforced to the fullest extent permitted by law notwithstanding
that all Claims are otherwise subject to resolution by judicial reference.

 

11.12        Professional Fees. Each Loan Party promises to pay Agent’s and the
Lenders’ reasonable and documented out-of-pocket fees and expenses necessary to
finalize the loan documentation, including but not limited to reasonable
attorneys’ fees, UCC searches, filing costs, and other miscellaneous expenses.
In addition, each Loan Party promises to pay any and all reasonable and
documented out-of-pocket attorneys’ and other professionals’ fees and expenses
incurred by Agent and the Lenders after the Closing Date in connection with or
related to: (a) the Loan; (b) the administration, collection, or enforcement of
the Loan; (c) the amendment or modification of the Loan Documents; (d) any
waiver, consent, release, or termination under the Loan Documents; (e) the
protection, preservation, audit, field exam, sale, lease, liquidation, or
disposition of Collateral or the exercise of remedies with respect to the
Collateral; (f) any legal, litigation, administrative, arbitration, or out of
court proceeding in connection with or related to the Loan Parties or the
Collateral, and any appeal or review thereof; and (g) any bankruptcy,
restructuring, reorganization, assignment for the benefit of creditors, workout,
foreclosure, or other action related to the Loan Parties, the Collateral, the
Loan Documents, including representing Agent or the Lenders in any adversary
proceeding or contested matter commenced or continued by or on behalf of any
Loan Party’s estate, and any appeal or review thereof.

 

11.13         Confidentiality. Agent and the Lenders acknowledge that certain
items of Collateral and information provided to Agent and the Lenders by the
Loan Parties are confidential and proprietary information of the Loan Parties,
if and to the extent such information either (x) is marked as confidential by
the Loan Parties at the time of disclosure, or (y) should reasonably be
understood to be confidential (the “Confidential Information”). Accordingly,
Agent and the Lenders agree that any Confidential Information it may obtain in
the course of acquiring, administering, or perfecting Agent’s security interest
in the Collateral shall not be disclosed to any other Person or entity in any
manner whatsoever, in whole or in part, without the prior written consent of the
Loan Parties, except that Agent and the Lenders may disclose any such
information: (a)  to its Affiliates and its partners, investors, lenders,
directors, officers, employees, agents, advisors, counsel, accountants, counsel,
representative and other professional advisors if Agent or the Lenders in their
sole discretion determines that any such party should have access to such
information in connection with such party’s responsibilities in connection with
the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public; (c)
if required or appropriate in any report, statement or testimony submitted to
any governmental authority having or claiming to have jurisdiction over Agent or
the Lenders and any rating agency; (d) if required or appropriate in response to
any summons or subpoena or in connection with any litigation, to the extent
permitted or deemed advisable by Agent’s or the Lenders’ counsel; (e) to comply
with any legal requirement or law applicable to Agent or the Lenders or demanded
by any governmental authority; (f) to the extent reasonably necessary in
connection with the exercise of, or preparing to exercise, or the enforcement
of, or preparing to enforce, any right or remedy under any Loan Document
(including Agent’s sale, lease, or other disposition of Collateral after
default), or any action or proceeding relating to any Loan Document; (g) to any
participant or assignee of Agent or the Lenders or any prospective participant
or assignee, provided, that such participant or assignee or prospective
participant or assignee is subject to substantially the same confidential
restrictions provided for in this agreement with respect to disclosure of
Confidential Information; (h) otherwise to the extent consisting of general
portfolio information that does not identify the Loan Parties; or (i) otherwise
with the prior consent of the Loan Parties; provided, that any disclosure made
in violation of this Agreement shall not affect the obligations of the Loan
Parties or any of their respective Affiliates or any guarantor under this
Agreement or the other Loan Documents. Agent’s and the Lenders’ obligations
under this Section 11.13 shall supersede all of their respective obligations
under the Non-Disclosure Agreement.

 



48

 

 

11.14        Assignment of Rights. Each Loan Party acknowledges and understands
that Agent or the Lenders may, subject to Section 11.7, sell and assign all or
part of its interest hereunder and under the Loan Documents to any Person or
entity (an “Assignee”). After such assignment the term “Agent” or “Lender” as
used in the Loan Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of Agent and the
Lenders hereunder with respect to the interest so assigned; but with respect to
any such interest not so transferred, Agent and the Lenders shall retain all
rights, powers and remedies hereby given. No such assignment by Agent or the
Lenders shall relieve any Loan Party of any of its obligations hereunder. the
Lenders agrees that in the event of any transfer by it of the promissory note(s)
(if any), it will endorse thereon a notation as to the portion of the principal
of the promissory note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

 

11.15        Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against any Loan Party for liquidation or
reorganization, if any Loan Party becomes insolvent or makes an assignment for
the benefit of creditors, if a receiver, administrator or trustee is appointed
for all or any significant part of any Loan Party’s assets, or if any payment or
transfer of Collateral is recovered from Agent or the Lenders. The Loan
Documents and the Secured Obligations and Collateral security shall continue to
be effective, or shall be revived or reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations or any transfer of
Collateral to Agent, or any part thereof is rescinded, avoided or avoidable,
reduced in amount, or must otherwise be restored or returned by, or is recovered
from, Agent, the Lenders or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Agent or the Lenders in Cash.

 

11.16        Counterparts. This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 



49

 

 

11.17        No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Lenders and the Loan Parties unless specifically provided otherwise
herein, and, except as otherwise so provided, all provisions of the Loan
Documents will be personal and solely among Agent, the Lenders and the Loan
Parties.

 

11.18        Agency. Agent and each Lender hereby agree to the terms and
conditions set forth on Addendum 2 attached hereto. Each Loan Party acknowledges
and agrees to the terms and conditions set forth on Addendum 2 attached hereto.

 

11.19        Publicity. None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “Publicity Materials”); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.

 

11.20        Multiple Borrowers. Each Loan Party hereby agrees to the terms and
conditions set forth on Addendum 3 attached hereto.

 

11.21        Electronic Execution of Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation assignments,
assumptions, amendments, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the California Uniform Electronic
Transaction Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

(SIGNATURES TO FOLLOW)

 



50

 

 

IN WITNESS WHEREOF, the Loan Party, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

 

  BORROWERS:       BICYCLE THERAPEUTICS PLC       Signature: /s/ Kevin Lee  
Print Name: Kevin Lee   Title: Director       BICYCLETX LIMITED       Signature:
/s/ Kevin Lee   Print Name: Kevin Lee   Title: Director       BICYCLERD LIMITED
      Signature: /s/ Kevin Lee   Print Name: Kevin Lee   Title: Director      
BICYCLE THERAPEUTICS INC.       Signature: /s/ Lee Kolakowski   Print Name: Lee
Kalowski   Title: President

 

[Signature Page to Loan and Security Agreement]

 



 

 

 

Accepted in Palo Alto, California:

 

  AGENT:           HERCULES CA         Signature: /s/ Jennifer Choe        
Print Name: JenniferChoe         Title: Associate GeneralCounsel        
LENDERS:       HERCULESC       Signature:. /s/ Jennifer Choe         Print Name:
Jennifer Choe         Title: Associate GeneralCounsel

 

[Signature Page to Loan and Security Agreement]

 



 

 

 

Table of Addenda, Exhibits and Schedules

 

Addendum 1: Taxes; Increased Costs     Addendum 2: Agent and Lender Terms    
Addendum 3: Multiple Borrower Terms     Exhibit E: Compliance Certificate    
Exhibit F: Joinder Agreement     Exhibit J-1: Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes)     Exhibit J-2: Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)     Exhibit J-3: Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)    
Exhibit J-4: Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)     Schedule 1.1
Commitments

 



53

 

 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

 

TAXES; INCREASED COSTS

 

1.       Defined Terms. For purposes of this Addendum 1:

 

a.“Assignment” means the relevant documentation entered into by an Assignee upon
the an assignment of all or part of the Agent or Lenders’ interest under this
Agreement or the Loan Documents in accordance with Section 11.7.

 

b.“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

c.“Excluded Taxes” means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income or profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (A)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Term Commitment or (B) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2 or Section 5 of this Addendum 1, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section 8 of
this Addendum 1, and (iv) any withholding Taxes imposed under FATCA.

 

d.“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

e.“Foreign Lender” means a Lender that is not a U.S. Person.

 

f.“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i), Other Taxes.

 

g.“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) or
as a result of the fact that any Borrower is incorporated in the United Kingdom.

 



54

 

 

h.“Other Taxes” means all present or future stamp, court or documentary,
registration, intangible, recording, filing, VAT or similar Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment.

 

i.“Recipient” means the Agent or any Lender, as applicable.

  

j.“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which: (i) where it relates to a
UK Treaty Lender that is a Lender on the Closing Date, contains the scheme
reference number and jurisdiction of tax residence of the Lender, and (a) where
the Borrower is a Borrower on the Closing Date, is filed with HM Revenue &
Customs within 30 days of the Closing Date; or (b) where the Borrower becomes a
Borrower after the Closing Date, is filed with HM Revenue & Customs within 30
days of the date on which that Borrower becomes a Borrower under this Agreement;
or (ii) where it relates to a UK Treaty Lender that is not an Lender on the
Closing Date, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment (or, if
such Lender becomes Lender otherwise than pursuant to an Assignment, in the
relevant documentation which it executes on becoming a Lender under this
Agreement); and (a) where the Borrower is a Borrower as at the date on which
that UK Treaty Lender becomes a Lender under this Agreement, is filed with HM
Revenue & Customs within 30 days of that date; or (b) where the Borrower is not
a Borrower as at the date on which that UK Treaty Lender becomes a Lender under
this Agreement, is filed with HM Revenue & Customs within 30 days of the date on
which that Borrower becomes a Borrower under this Agreement; provided that, in
the event that a Borrower uses a HM Revenue & Customs’ Form DTTP2A to make a
filing in respect of more than one Lender, such Form DTTP2A shall be deemed to
be a HM Revenue & Customs’ Form DTTP2 in respect of each UK Treaty Lender
specified therein.

  

k.“UK CTA” means the UK Corporation Tax Act 2009.

  

l.“UK ITA” means the UK Income Tax Act 2007.

  

m.“UK Loan Party” means any Loan Party which is treated as resident in the
United Kingdom for any Tax purpose, including under the terms of any UK Treaty.

 

n.“UK Non-Bank Lender” means: a Lender which gives a UK Tax Confirmation in the
relevant Assignment (or, if such Lender becomes Lender otherwise than pursuant
to an Assignment, in the relevant documentation which it executes on becoming a
Lender under this Agreement).

 

o.“UK Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) a Lender: (i) which is a bank (as defined for the purpose of section
879 of the UK ITA) making an advance under a Loan Document and is within the
charge to UK corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the UK CTA; or (ii) in respect of an advance made
under a Loan Document by a person that was a bank (as defined for the purpose of
section 879 of the UK ITA) at the time that that advance was made and within the
charge to UK corporation tax as respects any payments of interest made in
respect of that advance; or (b) a Lender which is: (i) a company resident in the
United Kingdom for UK tax purposes; or (ii) a partnership each member of which
is: (1) a company so resident in the United Kingdom; or (2) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; or (c) a UK Treaty Lender.

 



55

 

 

p.“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK CTA) of that company.

 

q.“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
deduction or withholding required by FATCA.

 

r.“UK Treaty Lender” means a Lender which: (1) is treated as a resident of a UK
Treaty State for the purposes of a UK Treaty; (2) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and (3) fulfils any other
conditions which must be fulfilled under that UK Treaty to obtain full exemption
from United Kingdom tax on interest payable to that Lender in respect of an
advance under a Loan Document, subject to the completion of all procedural
requirements.

 

s.“UK Treaty State” means a jurisdiction having a double tax treaty with the
United Kingdom (“UK Treaty”) which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

 

t.“Withholding Agent” means any Loan Party and the Agent.

 

2.Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2 or
Section 5 of this Addendum 1) the applicable Recipient receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 



56

 

 

3.Gross-up Exclusion. A payment by a UK Loan Party shall not be increased under
Section 2 of this Addendum 1, and, for the avoidance of doubt, no amount shall
be payable pursuant to Section 5 of this Addendum 1, by reason of a UK Tax
Deduction if, on the date on which the payment falls due:

 

a.the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or UK Treaty or
any published practice or published concession of any relevant taxing authority;
or

 

b.the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(b) of the definition of UK Qualifying Lender and:

 

i.an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the UK ITA which relates to the payment and
that Lender has received from the Loan Party making the payment a certified copy
of that Direction; and

 

ii.      the payment could have been made to the Lender without any UK Tax
Deduction if that Direction had not been made; or

 

c.the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(b) of the definition of UK Qualifying Lender and:

 

i.      the relevant Lender has not given a UK Tax Confirmation to the relevant
UK Loan Party; and

 

ii.the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the relevant UK Loan Party, on
the basis that the UK Tax Confirmation would have enabled such UK Loan Party to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the UK ITA; or

 

d.the relevant Lender is a UK Treaty Lender and the UK Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the UK Tax Deduction had that Lender complied with its
obligations under Sections 8(c)(i), (ii) and (iii)  (as applicable) below.

 

4.Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant governmental authority in accordance with applicable law, or at
the option of the Agent timely reimburse it for the payment of, any Other Taxes.

 



57

 

 

5.Indemnification by the Loan Parties. The Loan Parties shall joint and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under Section 2 of this Addendum
1 or this Section 5) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
governmental authority provided that the foregoing indemnity shall not apply to
any Indemnified Taxes which would have been compensated for by an increased
payment under Section 2 of this Addendum 1 but was not so compensated solely
because one or more of the exclusions in Section 3 of this Addendum 1 applied. A
certificate as to the amount of such payment or liability delivered to the Loan
Parties in accordance with Section 11.2 by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

 

6.Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after written demand therefor, for (a) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (b) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.7 of the Agreement relating to the maintenance of a Participant Register and
(c) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 6.

 

7.Evidence of Payments. As soon as practicable after any payment of Taxes by any
Loan Party to a governmental authority pursuant to the provisions of this
Addendum 1, such Loan Party shall deliver to the Agent the original or a
certified copy of a receipt issued by such governmental authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

8.Status of Lenders.

 

a.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document (other than with
respect to a UK Tax Deduction to which the provisions of Section 8(c) shall
apply, as applicable) shall deliver to Parent and the Agent, at the time or
times reasonably requested by the Loan Parties or the Agent, such properly
completed and executed documentation reasonably requested by the Loan Parties or
the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender (other than with respect to
a UK Tax Deduction to which the provisions of Section 8(c) below shall apply, as
applicable), if reasonably requested by the Loan Parties or the Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Loan Parties or the Agent as will enable the Loan Parties or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 8.b.i, 8.b.ii and 8.b.iv of this Addendum 1) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



58

 

 

b.Without limiting the generality of the foregoing, in the event that any Loan
Party is a U.S. Person,

 

i.any Lender that is a U.S. Person shall deliver to such Loan Party and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
such Loan Party or the Agent), executed copies of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

ii.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Loan Party and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Loan Party or the Agent), whichever of the following
is applicable:

 

A.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

B.      executed copies of IRS Form W-8ECI;

 

C.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “ten
percent shareholder” of such Loan Party within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” related to any
Loan Party as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

 

D.to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 



59

 

 

iii.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Loan Parties and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Loan Parties or the Agent), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Loan Parties or the Agent to determine the withholding or deduction
required to be made; and

 

iv.if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Loan Parties and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Loan Parties or the
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Loan Parties or the Agent as may be necessary for
the Loan Parties and the Agent to comply with their obligations under FATCA and
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

c.Without limiting the generality of the foregoing:

 

i.Subject to sub-section ii below, a UK Treaty Lender and each UK Loan Party
which makes a payment to which that UK Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that UK Loan
Party to obtain authorization to make that payment without a UK Tax Deduction.

 

ii.

 

A.A UK Treaty Lender which is a Lender on the Closing Date and that holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence (and Hercules Capital,
Inc. hereby confirms that its scheme reference number is 13/H/370777/DTTP and
its jurisdiction of tax residence is the United States of America; and

 



60

 



 



B.a UK Treaty Lender which is not a Lender on the Closing Date and that holds a
passport under the HM Revenue & Customs DT Treaty Passport scheme, and which
wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence in the relevant
Assignment (or, if such Lender becomes Lender otherwise than pursuant to an
Assignment, in the relevant documentation which it executes on becoming a Lender
under this Agreement),      and, having done so, that Lender shall be under no
obligation pursuant to sub-section i above.

 

iii.If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with sub-section ii above and: (a)
the UK Loan Party making a payment to that Lender has not made a UK Borrower
DTTP Filing in respect of that Lender; or (b) the UK Loan Party making a payment
to that Lender has made a UK Borrower DTTP Filing but (1) that UK Borrower DTTP
Filing has been rejected by HM Revenue & Customs; or (2) HM Revenue & Customs
have not given the UK Loan Party authority to make payments to that Lender
without a UK Tax Deduction within 60 days of the date of the UK Borrower DTTP
Filing, and in each case, the UK Loan Party has notified that Lender in writing,
that Lender and the UK Loan Party shall co-operate in completing any procedural
formalities necessary for the UK Loan Party to obtain authorization to make that
payment without a UK Tax Deduction.

 

iv.If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with sub-section ii above, the UK
Loan Party shall not make a UK Borrower DTTP Filing or file any other form
relating to the HM Revenue & Customs DT Treaty Passport scheme in respect of
that Lender’s Loan(s) unless that Lender otherwise agrees.

 

v.The UK Loan Party shall, promptly on making a UK Borrower DTTP Filing, deliver
a copy of that UK Borrower DTTP Filing to the Agent for delivery to the relevant
UK Treaty Lender.

 

vi.A UK Non-Bank Lender which becomes a party to this Agreement on the day on
which this agreement is entered into gives a UK Tax Confirmation by entering
into this Agreement. A UK Non-Bank Lender shall promptly notify the Borrowers
and the Agent if there is any change in the position from that set out in the UK
Tax Confirmation.

 

vii.Each Lender in respect of any UK Loan Party which becomes a party to this
Agreement after the Closing Date shall indicate in the Assignment (or, if such
Lender becomes Lender otherwise than pursuant to an Assignment, in the relevant
documentation which it executes on becoming a Lender under this Agreement) which
of the following categories it falls in: (A) not a UK Qualifying Lender; (B) a
UK Qualifying Lender (other than a UK Treaty Lender); or (C) a UK Treaty Lender.
If a Lender fails to indicate its status in accordance with this sub-section
(vii) then such Lender shall be treated for the purposes of this Agreement
(including by each UK Loan Party) as if it is not a UK Qualifying Lender until
such time as it notifies the Agent which category applies (and the Agent, upon
receipt of such notification, shall inform each UK Loan Party). For the
avoidance of doubt, any such Assignment or other relevant documentation shall
not be invalidated by any such failure of a Lender to comply with this
sub-section (vii).

 

viii.The UK Loan Parties shall promptly on becoming aware that a UK Loan Party
must make a UK Tax Deduction (or that there is any change in the rate or basis
of a UK Tax Deduction) notify the Agent accordingly. Similarly, a Lender shall
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender it shall promptly
notify the UK Loan Parties.

 



61

 

 

d.Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Parent and the Agent in writing of its
legal inability to do so.

 

9.Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Addendum 1 (including
by the payment of additional amounts pursuant to the provisions of this Addendum
1), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Addendum 1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 9 (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this Section 9, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 9 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 9 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

10.Increased Costs. If any change in applicable law shall subject any Recipient
to any Taxes (other than (A) Indemnified Taxes (or amounts which would have been
compensated for by an increased payment under Section 2 or indemnifiable under
Section 5 but for (in either case) the application of one or more of the
exclusions in Section 3), (B) Taxes described in clauses (ii) through (iv) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, and the result shall be to
increase the cost to such Recipient of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount), then, upon the
request of such Recipient, the Loan Parties will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

 

11.U.S. Tax Reporting. For the avoidance of doubt, the Parties agree not to
treat the Term Loan as a “contingent payment debt instrument” for U.S. federal
income tax purposes unless otherwise required by applicable law; provided that
if either Party determines that a contrary tax reporting position is so required
by applicable law, such Party shall consult with the other Party in good faith
before taking such position.

 



62

 

 

12.Survival. Each party’s obligations under the provisions of this Addendum 1
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 



63

 

 

ADDENDUM 2 to LOAN AND SECURITY AGREEMENT

 

Agent and Lender Terms

 

(a)                Each Lender hereby irrevocably appoints Hercules Capital,
Inc. to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                Each Lender agrees to indemnify the Agent in its capacity as
such (to the extent not reimbursed by the Loan Parties and without limiting the
obligation of the Loan Parties to do so), according to its respective Term
Commitment percentages (based upon the total outstanding Term Commitments) in
effect on the date on which indemnification is sought under this Addendum 2,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

(c)                Agent in Its Individual Capacity. The Person serving as the
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each such Person serving as Agent
hereunder in its individual capacity.

 

(d)                Exculpatory Provisions. The Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent shall
not:

 

(i)be subject to any fiduciary or other implied duties, regardless of whether
any default or any Event of Default has occurred and is continuing;

 

(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lenders, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(iii)except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by any Person serving
as the Agent or any of its Affiliates in any capacity.

 



64

 

 

(e)                The Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Lenders or as the
Agent shall believe in good faith shall be necessary, under the circumstances or
(ii) in the absence of its own gross negligence or willful misconduct.

 

(f)                 The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent. Reliance by Agent. Agent may rely, and shall be fully
protected in acting, or refraining to act, upon, any resolution, statement,
certificate, instrument, opinion, report, notice, request, consent, order, bond
or other paper or document that it has no reason to believe to be other than
genuine and to have been signed or presented by the proper party or parties or,
in the case of cables, telecopies and telexes, to have been sent by the proper
party or parties. In the absence of its gross negligence or willful misconduct,
Agent may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to Agent and conforming to the requirements of this Agreement or any
of the other Loan Documents. Agent may consult with counsel, and any opinion or
legal advice of such counsel shall be full and complete authorization and
protection in respect of any action taken, not taken or suffered by Agent
hereunder or under any Loan Documents in accordance therewith. Agent shall have
the right at any time to seek instructions concerning the administration of the
Collateral from any court of competent jurisdiction. Agent shall not be under
any obligation to exercise any of the rights or powers granted to Agent by this
Agreement and the other Loan Documents at the request or direction of the
Lenders unless Agent shall have been provided by the Lenders with adequate
security and indemnity against the costs, expenses and liabilities that may be
incurred by it in compliance with such request or direction.

 



65

 

 

ADDENDUM 3 to LOAN AND SECURITY AGREEMENT

 

Multiple Loan Parties.

 

(a)                Loan Party’s Agent. Each Loan Party hereby irrevocably
appoints Parent as its agent, attorney-in-fact and legal representative for all
purposes, including requesting disbursement of the Term Loan and receiving
account statements and other notices and communications to such Loan Party (or
any of them) from the Agent or any Lender. The Agent may rely, and shall be
fully protected in relying, on any request for the Term Loan, disbursement
instruction, report, information or any other notice or communication made or
given by Parent, whether in its own name or on behalf of one or more of the
other Loan Parties, and the Agent shall not have any obligation to make any
inquiry or request any confirmation from or on behalf of any other Loan Party as
to the binding effect on it of any such request, instruction, report,
information, other notice or communication, nor shall the joint and several
character of the Loan Parties’ obligations hereunder be affected thereby.

 

(b)                Waivers. Each Loan Party hereby waives: (i) any right to
require the Agent to institute suit against, or to exhaust its rights and
remedies against, any other Loan Party or any other person, or to proceed
against any property of any kind which secures all or any part of the Secured
Obligations, or to exercise any right of offset or other right with respect to
any reserves, credits or deposit accounts held by or maintained with the Agent
or any Indebtedness of the Agent or any Lender to any other Loan Party, or to
exercise any other right or power, or pursue any other remedy the Agent or any
Lender may have; (ii) any defense arising by reason of any disability or other
defense of any other Loan Party or any guarantor or any endorser, co-maker or
other person, or by reason of the cessation from any cause whatsoever of any
liability of any other Loan Party or any guarantor or any endorser, co-maker or
other person, with respect to all or any part of the Secured Obligations, or by
reason of any act or omission of the Agent or others which directly or
indirectly results in the discharge or release of any other Loan Party or any
guarantor or any other person or any Secured Obligations or any security
therefor, whether by operation of law or otherwise; (iii) any defense arising by
reason of any failure of the Agent to obtain, perfect, maintain or keep in force
any Lien on, any property of any Loan Party or any other person; (iv) any
defense based upon or arising out of any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any other Loan Party or any endorser, co-maker or other
person, including without limitation any discharge of, or bar against
collecting, any of the Secured Obligations (including without limitation any
interest thereon), in or as a result of any such proceeding. Until all of the
Secured Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been paid, performed, and discharged in full, nothing shall
discharge or satisfy the liability of any Loan Party hereunder except the full
performance and payment of all of the Secured Obligations. If any claim is ever
made upon the Agent for repayment or recovery of any amount or amounts received
by the Agent in payment of or on account of any of the Secured Obligations,
because of any claim that any such payment constituted a preferential transfer
or fraudulent conveyance, or for any other reason whatsoever, and the Agent
repays all or part of said amount by reason of any judgment, decree or order of
any court or administrative body having jurisdiction over the Agent or any of
its property, or by reason of any settlement or compromise of any such claim
effected by the Agent with any such claimant (including without limitation the
any other Loan Party), then and in any such event, each Loan Party agrees that
any such judgment, decree, order, settlement and compromise shall be binding
upon such Loan Party, notwithstanding any revocation or release of this
Agreement or the cancellation of any note or other instrument evidencing any of
the Secured Obligations, or any release of any of the Secured Obligations, and
each Loan Party shall be and remain liable to the Agent and the Lenders under
this Agreement for the amount so repaid or recovered, to the same extent as if
such amount had never originally been received by the Agent or any Lender, and
the provisions of this sentence shall survive, and continue in effect,
notwithstanding any revocation or release of this Agreement. Each Loan Party
hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Loan Party, and all
rights of recourse to any assets or property of any other Loan Party, and all
rights to any collateral or security held for the payment and performance of any
Secured Obligations, including (but not limited to) any of the foregoing rights
which any Loan Party may have under any present or future document or agreement
with any other Loan Party or other person, and including (but not limited to)
any of the foregoing rights which any Loan Party may have under any equitable
doctrine of subrogation, implied contract, or unjust enrichment, or any other
equitable or legal doctrine.

 



66

 

 

(c)                Consents. Each Loan Party hereby consents and agrees that,
without notice to or by any Loan Party and without affecting or impairing in any
way the obligations or liability of any Loan Party hereunder, the Agent may,
from time to time before or after revocation of this Agreement, do any one or
more of the following in its sole and absolute discretion: (i) accept partial
payments of, compromise or settle, renew, extend the time for the payment,
discharge, or performance of, refuse to enforce, and release all or any parties
to, any or all of the Secured Obligations; (ii) grant any other indulgence to
any Loan Party or any other Person in respect of any or all of the Secured
Obligations or any other matter; (iii) accept, release, waive, surrender,
enforce, exchange, modify, impair, or extend the time for the performance,
discharge, or payment of, any and all property of any kind securing any or all
of the Secured Obligations or any guaranty of any or all of the Secured
Obligations, or on which the Agent at any time may have a Lien, or refuse to
enforce its rights or make any compromise or settlement or agreement therefor in
respect of any or all of such property; (iv) substitute or add, or take any
action or omit to take any action which results in the release of, any one or
more other Loan Parties or any endorsers or guarantors of all or any part of the
Secured Obligations, including, without limitation one or more parties to this
Agreement, regardless of any destruction or impairment of any right of
contribution or other right of any Loan Party; (v) apply any sums received from
any other Loan Party, any guarantor, endorser, or co-signer, or from the
disposition of any Collateral or security, to any Indebtedness whatsoever owing
from such person or secured by such Collateral or security, in such manner and
order as the Agent determines in its sole discretion, and regardless of whether
such Indebtedness is part of the Secured Obligations, is secured, or is due and
payable. Each Loan Party consents and agrees that the Agent shall be under no
obligation to marshal any assets in favor of such Loan Party, or against or in
payment of any or all of the Secured Obligations. Each Loan Party further
consents and agrees that the Agent shall have no duties or responsibilities
whatsoever with respect to any property securing any or all of the Secured
Obligations. Without limiting the generality of the foregoing, the Agent shall
have no obligation to monitor, verify, audit, examine, or obtain or maintain any
insurance with respect to, any property securing any or all of the Secured
Obligations.

 

(d)                Independent Liability. Each Loan Party hereby agrees that one
or more successive or concurrent actions may be brought hereon against such Loan
Party, in the same action in which any other Loan Party may be sued or in
separate actions, as often as deemed advisable by Agent. Each Loan Party is
fully aware of the financial condition of each other Loan Party and is executing
and delivering this Agreement based solely upon its own independent
investigation of all matters pertinent hereto, and such Loan Party is not
relying in any manner upon any representation or statement of the Agent or any
Lender with respect thereto. Each Loan Party represents and warrants that it is
in a position to obtain, and each Loan Party hereby assumes full responsibility
for obtaining, any additional information concerning any other Loan Party’s
financial condition and any other matter pertinent hereto as such Loan Party may
desire, and such Loan Party is not relying upon or expecting the Agent to
furnish to it any information now or hereafter in the Agent’s possession
concerning the same or any other matter.

 



67

 

 

(e)                Subordination. All Indebtedness of a Loan Party or any
Subsidiary of a Loan Party now or hereafter arising held by another Loan Party
is subordinated to the Secured Obligations and the Loan Party holding the
Indebtedness shall take all actions reasonably requested by Agent to effect, to
enforce and to give notice of such subordination.

 

(f)                 Service of Process. Parent, BicycleTx, BicycleRD, and each
Subsidiary that is organized outside of the United States of America shall
appoint CT Corporation System, or other agent acceptable to Agent, as its agent
for the purpose of accepting service of any process in the United States of
America, evidenced by a service of process letter in form and substance
satisfactory to Agent (each, a “Process Letter”). Each Loan Party shall take all
actions, including payment of fees to such agent, to ensure that each Process
Letter remains effective at all times.

 



68

 

 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

Hercules Capital, Inc. (as “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated September
30, 2020 and the Loan Documents (as defined therein) entered into in connection
with such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among
Hercules Capital, Inc. (the “Agent”), the several banks and other financial
institutions or entities from time to time party thereto (collectively, the
“Lender”) and Bicycle Therapeutics plc, a public limited company organized under
the laws of England and Wales (the “Company”) and each other Borrower and
Guarantor party thereto (collectively, the “Loan Parties”). All capitalized
terms not defined herein shall have the same meaning as defined in the Loan
Agreement.

 

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, except as set forth below,
each Loan Party is in compliance for the period ending ___________ of all
covenants, conditions and terms and hereby reaffirms that all representations
and warranties contained therein are true and correct in all material respects
on and as of the date of this Compliance Certificate with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date. Attached are the required
documents supporting the above certification. The undersigned further certifies
the attached financial statements are prepared in accordance with GAAP (except
for the absence of footnotes with respect to unaudited financial statement and
subject to normal year end adjustments) and are consistent from one period to
the next except as explained below.

 

    CHECK IF REPORTING REQUIREMENT REQUIRED ATTACHED       Interim Financial
Statements Monthly within 30 days         Interim Financial Statements Quarterly
within 45 days         Audited Financial Statements FYE within 90 days  

 

ACCOUNTS OF THE LOAN PARTIES AND THEIR SUBSIDIARIES AND AFFILIATES

 

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Loan Party or Subsidiary, as applicable.

 

Each new account that has been opened since delivery of the previous Compliance
Certificate is designated below with a “*”.

 



 

 

 

      Last       Account Month       Type Ending     Depository Financial
(Depository / Account Purpose of   AC # Institution Securities) Balance Account
            LOAN PARTY
Name/Address:               1             2             3             4        
    5             6             7                        

LOAN PARTY

SUBSIDIARY

Name/Address

              1             2             3             4             5        
    6             7                        

 

[Signature page follows.]

 



 

 



 

Very Truly Yours,

 

  BICYCLE THERAPEUTICS PLC       By:     Name:                         Its:  

 



 

 

 

EXHIBIT F

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [
     ], 20[ ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).

 

RECITALS

 

A.    Subsidiary’s Affiliate, Bicycle Therapeutics plc (“Company”) has entered
into that certain Loan and Security Agreement dated September 30, 2020, with the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lenders”) and the Agent, as such
agreement may be amended, restated or modified (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

 

B.    Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2.By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were a Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and,
where applicable, in good standing under the laws of [         ], (b) neither
Agent nor the Lenders shall have any duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other Loan
Documents, (c) that if Subsidiary is covered by Company’s insurance, Subsidiary
shall not be required to maintain separate insurance or comply with the
provisions of Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as long
as Company satisfies the requirements of Section 7.1 of the Loan Agreement,
Subsidiary shall not have to provide Agent separate Financial Statements. To the
extent that Agent or the Lenders has any duties, responsibilities or obligations
arising under or related to the Loan Agreement or the other Loan Documents,
those duties, responsibilities or obligations shall flow only to Company and not
to Subsidiary or any other Person or entity. By way of example (and not an
exclusive list): (i) Agent’s providing notice to Company in accordance with the
Loan Agreement or as otherwise agreed among Company, Agent and the Lenders shall
be deemed provided to Subsidiary; (ii) a Lender’s providing an Advance to
Company shall be deemed an Advance to Subsidiary; and (iii) Subsidiary shall
have no right to request an Advance or make any other demand on the Lenders.

 

3.Subsidiary agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities.

 



 

 

 

4.Subsidiary acknowledges that it benefits, both directly and indirectly, from
the Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, administrator, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.



 

5.As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Subsidiary grants to Agent a security interest in all of Subsidiary’s right,
title, and interest in and to the Collateral.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:       _________________________________.         By:       Name:    
  Title:           Address:             Telephone: ___________     email:
____________       AGENT:       HERCULES CAPITAL, INC.         By:
                                                                      Name:    
    Title:           Address:     400 Hamilton Ave., Suite 310
Palo Alto, CA 94301     email: legal@htgc.com
Telephone: 650-289-3060  

 



 

 

 

EXHIBIT J-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Bicycle Therapeutics plc, a public
limited company organized under the laws of England and Wales, and each of its
Subsidiaries (as defined in the Loan Agreement) (hereinafter collectively
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(collectively, referred to as the “Lenders”), and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lenders (in such capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date: _____________ ___, 20___[NAME OF LENDER]     By:    Name:      Title:  

 



 

 

 

EXHIBIT J-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Bicycle Therapeutics plc, a public
limited company organized under the laws of England and Wales, and each of its
Subsidiaries (as defined in the Loan Agreement) (hereinafter collectively
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(collectively, referred to as the “Lenders”), and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lenders (in such capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



Date: _____________ ___, 20___[NAME OF PARTICIPANT]     By:    Name:  
                   Title:  

 



 

 

 

EXHIBIT J-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Bicycle Therapeutics plc, a public
limited company organized under the laws of England and Wales, and each of its
Subsidiaries (as defined in the Loan Agreement) (hereinafter collectively
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(collectively, referred to as the “Lenders”), and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lenders (in such capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



Date: _____________ ___, 20___[NAME OF PARTICIPANT]     By:    Name:  
                     Title:  

 



 

 

 

EXHIBIT J-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of
September 30, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Bicycle Therapeutics plc, a public
limited company organized under the laws of England and Wales, and each of its
Subsidiaries (as defined in the Loan Agreement) (hereinafter collectively
referred to as the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Loan Agreement
(collectively, referred to as the “Lenders”), and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lenders (in such capacity, the “Agent”).

 

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Loan Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



Date: _____________ ___, 20___[NAME OF LENDER]     By:    Name:      Title:  

 



 

 

 

SCHEDULE 1.1

 

COMMITMENTS

 

                   HMRC Treaty                    Passport scheme               
    reference                    number and                    jurisdiction of
   Tranche 1A   Tranche 1B   Tranche 2   TERM   tax residence (if LENDERS 
Commitment   Commitment   Commitment   COMMITMENT   applicable)1 Hercules
Capital, Inc.  $15,000,000   $15,000,000   $10,000,000   $40,000,000  
13/H/370777/DT
TP
United States TOTAL COMMITMEN TS  $15,000,000   $15,000,000   $10,000,000  
$40,000,000    

 



 

1 Each of these must be included if the Lenders who are party to this Agreement
at the date of this Agreement hold a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Agreement.

 



 

 